 

Exhibit 10.3

AMENDMENT NO. 3 TO SETTLEMENT AGREEMENT

AMENDMENT NO. 3 dated as of August 6, 2010 (this “Amendment”), to the SETTLEMENT
AGREEMENT dated as of May 19, 2010, as amended by amendments dated July 2, 2010
and July 13, 2010 (the “Settlement Agreement”), by and between MASTERCARD
INTERNATIONAL INCORPORATED, a Delaware corporation (“MasterCard”), and HEARTLAND
PAYMENT SYSTEMS, INC., a Delaware corporation (“HPS”). Terms defined in the
Settlement Agreement and not otherwise defined herein are used herein as so
defined. The Settlement Agreement as amended by this Amendment is herein called
the “Amended Settlement Agreement.”

1. Exhibit 7.1 to the Settlement Agreement is deleted in its entirety and
replaced with the form of release attached to this Amendment as Exhibit A.

2. Any Issuer Release submitted after the Acceptance Deadline but before 5:00
p.m., EDT, July 6, 2010 shall be deemed to have been timely submitted and HPS
and MasterCard agree to waive any claim or argument with respect to any such
Issuer Release that it is invalid by reason of having not been timely submitted.
Any Eligible MasterCard Issuer that submitted its Issuer Release within such
timeframe shall be deemed an Accepting Issuer for all purposes under the
Settlement Agreement, notwithstanding anything to the contrary in the Settlement
Agreement.

3. Notwithstanding anything to the contrary in the Settlement Agreement, HPS and
MasterCard hereby agree that Citibank South Dakota, N.A. may execute and deliver
an Issuer Release in the form attached hereto as Exhibit B.

4. Notwithstanding anything to the contrary in the Settlement Agreement, HPS and
MasterCard hereby agree that Trustmark National Bank may execute and deliver an
Issuer Release in the form attached hereto as Exhibit C.

5. Notwithstanding anything to the contrary in the Settlement Agreement, HPS and
MasterCard hereby agree that FIA Card Services NA may execute and deliver an
Issuer Release in the form attached hereto as Exhibit D. MasterCard represents
and warrants that each Issuer Claim that was taken into account by MasterCard in
calculating FIA Card Services NA’s ARA as shown in FIA Card Services NA’s ARO
was made under ICA 1017.

6. Notwithstanding anything to the contrary in the Settlement Agreement, HPS and
MasterCard hereby agree that MBNA Canada Bank may execute and deliver an Issuer
Release in the form attached hereto as Exhibit E. MasterCard represents and
warrants that each Issuer Claim that was taken into account by MasterCard in
calculating MBNA Canada Bank’s ARA as shown in MBNA Canada Bank’s ARO was made
under ICA 6769.

7. The following definitions are added to Section 1.1 of the Settlement
Agreement:

“Non-Accepting Sponsored Issuer” means any Covered Sponsored Issuer of an
Accepting Issuer that, according to the Accepting Issuer’s Issuer Release, is
not one of the Accepting Issuer’s Covered Sponsored Issuers that has authorized
the Accepting Issuer to accept the Accepting Issuer’s ARO on its behalf.

 

-1-



--------------------------------------------------------------------------------

 

“Accepting Sponsored Issuer” means any Covered Sponsored Issuer of an Accepting
Issuer that is not a Non-Accepting Sponsored Issuer.

8. Notwithstanding anything to the contrary in the Settlement Agreement, HPS and
MasterCard hereby agree that Fifth Third Bank may execute and deliver an Issuer
Release in the form attached hereto as Exhibit F. Notwithstanding anything to
the contrary in the Settlement Agreement, HPS and MasterCard hereby agree, in
the event that Fifth Third Bank duly executes and timely delivers an Issuer
Release in the form attached hereto as Exhibit F, Fifth Third Bank shall be
deemed to be an Accepting Issuer with respect to an ARO regarding 1,757,149
Alerted-On Accounts (including 963,549 Claimed-On Accounts, of which 43,713 are
Specially Monitored Accounts and 919,836 are Reissued Accounts) of Fifth Third
Bank and its Accepting Sponsored Issuers with an ARA in the amount of
$1,310,487.93 and shall be deemed to be a Non-Accepting Issuer with respect to
an ARO regarding 25,678 Alerted-On Accounts (including 25,678 Claimed-On
Accounts, of which 15,864 are Specially Monitored Accounts and 9,814 are
Reissued Accounts) of its Non-Accepting Sponsored Issuers with an ARA in the
amount of $18,791.81.

9. Notwithstanding anything to the contrary in the Settlement Agreement, HPS and
MasterCard hereby agree that Shazam Inc. may execute and deliver an Issuer
Release in the form attached hereto as Exhibit G. Notwithstanding anything to
the contrary in the Settlement Agreement, HPS and MasterCard hereby agree, in
the event that Shazam Inc. duly executes and timely delivers an Issuer Release
in the form attached hereto as Exhibit G, Shazam Inc. shall be deemed to be an
Accepting Issuer with respect to an ARO regarding 519,211 Alerted-On Accounts
(including 461,986 Claimed-On Accounts, of which 85,512 are Specially Monitored
Accounts and 376,474 are Reissued Accounts) of Shazam Inc. and its Accepting
Sponsored Issuers with an ARA in the amount of $573,623.35 and shall be deemed
to be a Non-Accepting Issuer with respect to an ARO regarding 1,018 Alerted-On
Accounts (including 1,018 Claimed-On Accounts, of which 0 are Specially
Monitored Accounts and 1,018 are Reissued Accounts) of its Non-Accepting
Sponsored Issuers with an ARA in the amount of $1,435.23.

10. Notwithstanding anything to the contrary in the Settlement Agreement, HPS
and MasterCard hereby agree that Town North Bank National Association may
execute and deliver an Issuer Release in the form attached hereto as Exhibit H.
Notwithstanding anything to the contrary in the Settlement Agreement, HPS and
MasterCard hereby agree, in the event that Town North Bank National Association
duly executes and timely delivers an Issuer Release in the form attached hereto
as Exhibit H. Town North Bank National Association shall be deemed to be an
Accepting Issuer with respect to an ARO regarding 121,086 Alerted-On Accounts
(including 107,457 Claimed-On Accounts, of which 71,281 are Specially Monitored
Accounts and 36,176 are Reissued Accounts) of Town North Bank National
Association and its Accepting Sponsored Issuers with an ARA in the amount of
$73,269.23 and shall be deemed to be a Non-Accepting Issuer with respect to an
ARO regarding 38,193 Alerted-On Accounts (including 38,193 Claimed-On Accounts,
of which 0 are Specially Monitored Accounts and 38,193 are Reissued Accounts) of
its Non-Accepting Sponsored Issuers with an ARA in the amount of $53,846.50.
MasterCard represents and warrants that Town North Bank Association authorized
MasterCard

 

-2-



--------------------------------------------------------------------------------

to substitute a corrected first page to the Issuer Release executed and
delivered by Town North Bank Association (which page corrected the number of
Claimed-On Accounts of Town North Bank National Association and its Accepting
Sponsored Issuers from 107,977 to 107,457 and the number of Specially Monitored
Accounts of Town North Bank National Association and its Accepting Sponsored
Issuers from 71,821 to 71,281).

11. Notwithstanding anything to the contrary in the Settlement Agreement, HPS
and MasterCard hereby agree that Jack Henry & Associates may execute and deliver
an Issuer Release in the form attached hereto as Exhibit I. Notwithstanding
anything to the contrary in the Settlement Agreement, HPS and MasterCard hereby
agree, in the event that Jack Henry & Associates duly executes and timely
delivers an Issuer Release in the form attached hereto as Exhibit I, Jack
Henry & Associates shall be deemed to be an Accepting Issuer with respect to an
ARO regarding 84,751 Alerted-On Accounts (including 59,188 Claimed-On Accounts,
of which 12,191 are Specially Monitored Accounts and 46,997 are Reissued
Accounts) of Jack Henry & Associates and its Accepting Sponsored Issuers with an
ARA in the amount of $70,067.00 and shall be deemed to be a Non-Accepting Issuer
with respect to an ARO regarding 345,210 Alerted-On Accounts (including 81,384
Claimed-On Accounts, of which 13,900 are Specially Monitored Accounts and 67,484
are Reissued Accounts) of its Non-Accepting Sponsored Issuers with an ARA in the
amount of $99,484.50.

12. Notwithstanding anything to the contrary in the Settlement Agreement, HPS
and MasterCard hereby agree that Members Heritage Federal Credit Union may
execute and deliver an Issuer Release in the form attached hereto as Exhibit J.
Notwithstanding anything to the contrary in the Settlement Agreement or in the
Issuer Release executed and delivered by Members Heritage Federal Credit Union,
HPS and MasterCard hereby agree that Members Heritage Federal Credit Union shall
not be deemed to have represented and warranted that Bank of Cumberland is one
of Members Heritage Federal Credit Union’s Sponsored Issuers.

13. Notwithstanding anything to the contrary in the Settlement Agreement, HPS
and MasterCard hereby agree that National Bank of Greece S.A. may execute and
deliver an Issuer Release in the form attached hereto as Exhibit K.
Notwithstanding anything to the contrary in the Settlement Agreement or in the
Issuer Release executed and delivered by National Bank of Greece S.A., HPS and
MasterCard hereby agree that National Bank of Greece S.A. shall not be deemed to
have represented and warranted that Ethnokarta – National Management and
Organization S.A., Trader’s Credit Bank SA, National Mortgage Bank of Greece,
Cooperative Bank of Dodecanese, and National Housing Bank SA are Sponsored
Issuers of National Bank of Greece S.A.

14. Notwithstanding anything to the contrary in the Settlement Agreement, HPS
and MasterCard hereby agree that the Eligible MasterCard Issuer identified in
the Accounting Statement as Bank 101 may execute and deliver two Issuer Releases
in the forms attached hereto as Exhibit L, with respect to Capital One Bank ICA
6730, and Exhibit M, with respect to Capital One Bank ICA 7181. Notwithstanding
anything to the contrary in the Settlement Agreement, HPS and MasterCard hereby
agree, in the event that Capital One Bank ICA 6730 duly executes and timely
delivers an Issuer Release in the form attached hereto as Exhibit L. Capital One
Bank ICA 6730 shall be deemed to be an Accepting Issuer with respect to an ARO
regarding 9,538 Alerted-On Accounts (including 4,697 Claimed-On Accounts, of
which 0 are Specially

 

-3-



--------------------------------------------------------------------------------

Monitored Accounts and 4,697 are Reissued Accounts) of Capital One Bank ICA 6730
and its Covered Sponsored Issuers with an ARA in the amount of $6,221.04 and
that, in the event that Capital One Bank ICA 7181 duly executes and timely
delivers an Issuer Release in the form attached hereto as Exhibit M, Capital One
Bank ICA 7181 shall be deemed to be an Accepting Issuer with respect to an ARO
regarding 88 Alerted-On Accounts (including 88 Claimed-On Accounts, of which 87
are Specially Monitored Accounts and 1 is a Reissued Account) of Capital One
Bank ICA 7181 and its Covered Sponsored Issuers with an ARA in the amount of
$28.50.

15. Notwithstanding anything to the contrary in the Settlement Agreement, HPS
and MasterCard hereby agree that the Eligible MasterCard Issuer identified in
the Accounting Statement as Bank 112, UBS AG, may execute and deliver an Issuer
Release in the form attached hereto as Exhibit N. with respect to UBS AG ICA
9192 only. Notwithstanding anything to the contrary in the Settlement Agreement,
HPS and MasterCard hereby agree, in the event that UBS AG ICA 9192 duly executes
and timely delivers an Issuer Release in the form attached hereto as Exhibit N.
UBS AG ICA 9192 shall be deemed to be an Accepting Issuer with respect to an ARO
regarding 3,633 Alerted-On Accounts (including 3,633 Claimed-On Accounts, of
which 3,633 are Specially Monitored Accounts and 0 are Reissued Accounts) of UBS
AG ICA 9192 and its Covered Sponsored Issuers with an ARA in the amount of
$27,550.56 and UBS AG ICA 9958 shall be deemed to be a Non-Accepting Issuer with
respect to an ARO regarding 16 Alerted-On Accounts (including 16 Claimed-On
Accounts, of which 16 are Specially Monitored Accounts and 0 are Reissued
Accounts) with an ARA in the amount of $5.00.

16. This Amendment may be executed in any number of counterparts, each of which
will be deemed an original, but all of which together will constitute but one
and the same instrument. A facsimile signature shall be deemed an original for
purposes of this Amendment. This Amendment will become effective when it has
been duly executed and delivered by each of the parties hereto.

17. Except to the extent specifically amended by this Amendment, the Settlement
Agreement shall remain unmodified, and the Amended Settlement Agreement is
hereby confirmed as being in full force and effect.

 

-4-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Settlement
Agreement as an agreement under seal as of the date first above written.

 

MASTERCARD INTERNATIONAL INCORPORATED

/s/ Wendy Murdock

     Wendy Murdock      Chief Payment Integrity Officer HEARTLAND PAYMENT
SYSTEMS, INC.

/s/ Charles H.N. Kallenbach

     Charles H.N. Kallenbach      General Counsel and Chief Legal Officer

 

-5-



--------------------------------------------------------------------------------

 

EXHIBIT A

HPS’s and the HPS Acquirers’ Release of MasterCard Relating to the HPS Intrusion

Heartland Payments Systems, Inc. (“HPS”) and KeyBank National Association and
Heartland Bank (the “HPS Acquirers) hereby grant the full, complete and final
release, discharge, and covenant not to sue set forth in detail below, on their
own behalf and, to the extent any of the following persons or entities purports
to assert any Claim(s) (as defined below) of HPS or the HPS Acquirers, on behalf
of each of their past, present and future representatives, attorneys,
associates, parents, subsidiaries, affiliates, agents, assigns, insurers,
administrators, trustees, officers, directors, employees, retained contractors,
predecessors, successors, and any other person or entity claiming on behalf of
either of them. Capitalized terms not otherwise defined herein have the meanings
set forth in the Settlement Agreement dated May 19, 2010, as amended by
Amendments dated July 2, 2010 and July XX, 2010, between MasterCard
International Incorporated (“MasterCard”) and HPS, to which this release is an
exhibit (the “Settlement Agreement”).

For purposes of this release, the “Released Parties” are MasterCard, MasterCard
Worldwide, MasterCard Issuers that validly and timely accept their AROs and
those of their Covered Sponsored Issuers that are not Non-Accepting Sponsored
Issuers (such MasterCard Issuers and their Covered Sponsored Issuers being
defined collectively as the “Released MasterCard Issuers”), and (in their
capacities as such) MasterCard’s and any such Released MasterCard Issuer’s past,
present, and future representatives, attorneys, agents, accountants, assigns,
insurers, administrators, officers, directors, trustees, employees, retained
contractors, parents, affiliates, subsidiaries, predecessors, successors, and
any other person or entity acting on behalf of any of them; provided, however,
that the Released Parties do not include (i) MasterCard Issuers that are not
eligible to receive, or that do not validly and timely accept their, AROs, or
(ii) any Sponsored Issuer that is not a Covered Sponsored Issuer of a MasterCard
Issuer that timely and validly accepted its ARO, or (iii) any Non-Accepting
Sponsored Issuer (the issuers described in clauses (i), (ii), and (iii) of this
sentence being defined herein as the “Non-Released MasterCard Issuers”).

For purposes of this release, the term “Claims” shall mean any and all claims,
causes of action, suits at law or in equity, assertions of wrongdoing or fault,
liabilities, awards, judgments, demands, debts, defenses, losses and expenses,
damages, obligations, attorney fees, costs and/or



--------------------------------------------------------------------------------

 

EXHIBIT A

 

sanctions, of whatever kind or nature, whether now known or unknown, suspected
or unsuspected, liquidated or unliquidated, matured or unmatured, including even
those Claims that, if known as of the date of this release, may have materially
affected HPS’s decision to agree to the settlement reflected in the Settlement
Agreement or HPS and the HPS Acquirers’ decision to grant this release.

By this release, HPS and the HPS Acquirers release the Released Parties from any
and all Claims that HPS and the HPS Acquirers ever had, now have, or may have in
the future against MasterCard, or any of the other Released Parties in their
capacities as such, by reason of any act, omission or occurrence before the date
hereof on the part of MasterCard or any Released MasterCard Issuer related to
the HPS Intrusion, whether those Claims are (a) affirmatively made against
MasterCard or a Released MasterCard Issuer, (b) made as a defense to any acts or
omissions by MasterCard or a Released MasterCard Issuer relating to MasterCard’s
Operating Regulations, or (c) assertions of MasterCard’s or a Released
MasterCard Issuer’s fault as a defense to allegations by a third party,
including but not limited to MasterCard Issuers (all the Claims described in
this sentence as having been released being defined herein as the “Released
Claims”).

Notwithstanding anything to the contrary in the preceding paragraphs, the
Released Claims do not include (i) any objection, dispute, or Claim HPS or the
HPS Acquirers might otherwise be entitled to assert with respect to (A) any
claim with respect to the HPS Intrusion that may have been submitted to
MasterCard by or on behalf of a Non-Released MasterCard Issuer prior to the date
of the Settlement Agreement (in the event and only in the event HPS has timely
made the Challenge Declaration and either, in the case of a Non-Released
MasterCard Issuer that did not validly and timely accept its ARO, the amount of
such issuer’s Non-Accepting Issuer Award exceeds 50% of such issuer’s ARA, or,
in the case of the Non-Accepting Sponsored Issuers of an Accepting Issuer, the
amount of the Non-Accepting Issuer Award for such Accepting Issuer’s
Non-Accepting Sponsored Issuers exceeds 50% of the portion of such Accepting
Issuer’s ARA allocable to its Non-Accepting Sponsored Issuers), or that may be
submitted to MasterCard by any MasterCard Issuer after the date of the
Settlement Agreement, under MasterCard’s Operating Regulations or (B) any ruling
made by MasterCard with respect to any such claim described in clause (i)(A) of
this sentence; (ii) any right HPS or



--------------------------------------------------------------------------------

 

EXHIBIT A

 

the HPS Acquirers otherwise would have to assert or seek to establish, as a
defense to any claim asserted against it by a MasterCard Issuer in litigation or
otherwise, the facts or results of any actions or inactions involving MasterCard
or a Released MasterCard Issuer, provided that HPS or the HPS Acquirers do not
seek to establish that any such actions or inactions, or the results thereof,
constituted legal wrongdoing on MasterCard’s or a Released MasterCard Issuer’s
part or created legal liability on MasterCard’s or a Released MasterCard
Issuer’s part; or (iii) any of the rights and obligations created by or under
the Settlement Agreement or any Claim arising under or based upon any such
rights and obligations.

This release, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision that would cause the application of the laws of any
other jurisdiction. To further effectuate the intention of this release, HPS and
the HPS Acquirers certify that they have read and understand, and hereby
expressly waive, the benefits of Section 1542 of the California Civil Code, and
any and all similar statutes, rules, and legal doctrines in California or any
other jurisdiction. This release may be executed in counterparts, and a
facsimile signature shall be deemed an original for purposes of this release.

 

Dated:                     ,2010   On behalf of Heartland Payment Systems, Inc.
  By:  

Officer’s Signature

      Officer’s Name and Title Dated:                     , 2010   On behalf of
KeyBank National Association   By:  

Officer’s Signature

      Officer’s Name and Title Dated:                     ,2010   On behalf of
Heartland Bank   By:  

Officer’s Signature

      Officer’s Name and Title



--------------------------------------------------------------------------------

 

EXHIBIT B

Acceptance of ARO

Citibank South Dakota, N.A. (the “Issuer”), on its own behalf and on behalf of
each of the Covered Sponsored Issuers, if any, listed on Schedule I attached to
this acceptance, hereby irrevocably accepts the ARO contained in the
communication from MasterCard International Incorporated (“MasterCard”) dated
May 27, 2010, which communication in turn references the Settlement Agreement
dated May 19, 2010 (the “Settlement Agreement”) between MasterCard and Heartland
Payment Systems, Inc. (“HPS”), a copy of which has been provided to the Issuer
by MasterCard. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Settlement Agreement.

The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers (except
for those entities identified as Sponsored Issuers on Schedule I hereto that the
Issuer has designated with an asterisk), and the Issuer has accurately
identified on Schedule I hereto which of its Sponsored Issuers are Covered
Sponsored Issuers, (iii) the Issuer is authorized to execute and deliver this
acceptance on behalf of its Covered Sponsored Issuers, if any, (iv) the
Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers constitute
6,193,591 unique MasterCard Accounts and include 3,992,918 unique MasterCard
Accounts with respect to which the Issuer (or a Covered Sponsored Issuer)
reissued the accountholder’s MasterCard card as a result of the HPS Intrusion
(the “Reissued Cards”) and 2,200,673 unique MasterCard Accounts with respect to
which the Issuer (or a Covered Sponsored Issuer) implemented special monitoring
procedures as a result of the HPS Intrusion (the “Monitored Accounts”); (v) the
Issuer Operating Expense Claim that the Issuer made with MasterCard with respect
to the Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers, if
any, quantifies with reasonable accuracy the incremental unit costs that the
Issuer (or a Covered Sponsored Issuer, if any) incurred to reissue the Reissued
Cards and to monitor the Monitored Accounts; (vi) none of the Claimed-On
Accounts of the Issuer and its Covered Sponsored Issuers, if any, was issued by
any of the Issuer’s Sponsored Issuers other than the Issuer’s Covered Sponsored
Issuers, if any; and (vii) no assignment to another Person has been made of, and
no other Person has become subrogated to or otherwise acquired any interest in,
any of the Issuer Claims of the Issuer or any of its Covered Sponsored Issuers,
if any, or any other right or claim of the Issuer or any of its Covered
Sponsored Issuers, if any, that is, was, or otherwise would be a Released Issuer
Claim.

This acceptance shall become effective when, and only if, the Consummation Date
has occurred. Subject to this acceptance having become effective, the Issuer, on
its own behalf and on behalf of each of its Covered Sponsored Issuers, if any,
and on behalf of its and their Affiliated Persons, irrevocably waives any right
to assert against MasterCard, HPS, the HPS Acquirers, and the Affiliated Persons
of each of them (collectively, the “Releasees”), and fully and finally releases
the Releasees from, the following (collectively, the “Released Issuer Claims”):

(a) any claim or right of recovery the Issuer or any of its Covered Sponsored
Issuers, if any, or any of its or their Affiliated Persons might otherwise have
had in respect of any of its Alerted-On Accounts under the MasterCard Operating
Regulations (whether under the compliance rules contained in said Regulations,
the operating expense reimbursement rules contained in said Regulations, or
otherwise) by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion,



--------------------------------------------------------------------------------

 

EXHIBIT B

 

(b) any dispute or objection the Issuer or any of its Covered Sponsored Issuers,
if any, or any of its or their Affiliated Persons might otherwise be entitled to
raise or make with respect to the amount or the calculation of the amount by
MasterCard of its ARA as shown in the ARO, and

(c) any claim or right the Issuer or any of its Covered Sponsored Issuers, if
any, or any of its or their Affiliated Persons might be entitled to assert, and
any monetary recovery or other relief that the Issuer or any of its Covered
Sponsored Issuers, if any, or any of its or their Affiliated Persons might be
entitled to seek or receive in any litigation or other proceeding, whether
currently pending, hereafter commenced, or hereafter amended (including without
limitation the pending putative class action proceedings consolidated under the
caption entitled In re Heartland Payments Systems. Inc. Customer Data Security
Breach Litigation, No. H-09-MD-02046, and Lone Star National Bank. N.A., et al.
v. KeyBank N.A., et al., Case No. 4:10-cv-00171, both currently pending before
the United States District Court for the Southern District of Texas), under any
applicable laws, rules or regulations, in connection with any injury or harm the
Issuer or any of its Covered Sponsored Issuers, if any, or any of its or their
Affiliated Persons may have incurred in its capacity as a MasterCard Issuer by
reason any of its Alerted-On Accounts, or by reason of any matter, occurrence,
or event pertaining to the HPS Intrusion (whether or not such matter,
occurrence, or event is known to the Issuer as of this date).

Subject to this acceptance having become effective, the Issuer covenants and
agrees that neither it nor any of its Covered Sponsored Issuers, if any, nor any
of its or their respective Affiliated Persons will assert any of the Released
Issuer Claims against, or otherwise seek to obtain any monetary recovery or
other relief by reason of any of the Released Issuer Claims from, MasterCard or
HPS or any of the HPS Acquirers or any of the Affiliated Persons of each of
them.

Subject to this acceptance having become effective, the Issuer agrees to
indemnify HPS and the HPS Acquirers and its or their respective Affiliated
Persons against and shall hold each of them harmless from any and all damage,
loss, liability, fines, penalties and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto) incurred or suffered by HPS or any of the HPS
Acquirers or any of its or their respective Affiliated Persons arising out of
any misrepresentation or breach of warranty made by the Issuer in this
acceptance or any breach of any covenant or agreement made or to be performed by
the Issuer or any of its Covered Sponsored Issuers, if any, or any of its or
their respective Affiliated Persons pursuant to this acceptance.



--------------------------------------------------------------------------------

 

EXHIBIT B

 

This acceptance, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision that would cause the application of the laws of any
other jurisdiction. To further effectuate the intention of the waiver and
release contained herein, the Issuer certifies that it has read and understands,
and hereby expressly waives, the benefits of Section 1542 of the California
Civil Code, and any and all similar statutes, rules, and legal doctrines in
California or any other jurisdiction.

Dated:                     , 2010

 

ISSUER

By:

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Schedule I

[MasterCard to list names of Issuer’s Sponsored Issuers; Issuer to identify
which of its

Sponsored Issuers are Covered Sponsored Issuers]

Issuer:

Sponsored Issuers of the Issuer:

Covered Sponsored Issuers of the Issuer:



--------------------------------------------------------------------------------

 

EXHIBIT C

Acceptance of ARO

Trustmark National Bank (the “Issuer”), on its own behalf and on behalf of each
of the Covered Sponsored Issuers, if any, listed on Schedule I attached to this
acceptance, hereby irrevocably accepts the ARO contained in the communication
from MasterCard International Incorporated (“MasterCard”) dated May 27, 2010,
which communication in turn references the Settlement Agreement dated May 19,
2010 (the “Settlement Agreement”) between MasterCard and Heartland Payment
Systems, Inc. (“HPS”), a copy of which has been provided to the Issuer by
MasterCard. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Settlement Agreement.

The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers (except
for those entities identified as Sponsored Issuers on Schedule I hereto that the
Issuer has designated with an asterisk), and the Issuer has accurately
identified on Schedule I hereto which of its Sponsored Issuers are Covered
Sponsored Issuers, (iii) the Issuer is authorized to execute and deliver this
acceptance on behalf of its Covered Sponsored Issuers, if any, (iv) the
Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers constitute
60,782 unique MasterCard Accounts and include 60,782 unique MasterCard Accounts
with respect to which the Issuer (or a Covered Sponsored Issuer) reissued the
accountholder’s MasterCard card as a result of the HPS Intrusion (the “Reissued
Cards”) and 0 unique MasterCard Accounts with respect to which the Issuer (or a
Covered Sponsored Issuer) implemented special monitoring procedures as a result
of the HPS Intrusion (the “Monitored Accounts”); (v) the Issuer Operating
Expense Claim that the Issuer made with MasterCard with respect to the
Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers, if any,
quantifies with reasonable accuracy the incremental unit costs that the Issuer
(or a Covered Sponsored Issuer, if any) incurred to reissue the Reissued Cards
and to monitor the Monitored Accounts; (vi) none of the Claimed-On Accounts of
the Issuer and its Covered Sponsored Issuers, if any, was issued by any of the
Issuer’s Sponsored Issuers other than the Issuer’s Covered Sponsored Issuers, if
any; and (vii) no assignment to another Person has been made of, and no other
Person has become subrogated to or otherwise acquired any interest in, any of
the Issuer Claims of the Issuer or any of its Covered Sponsored Issuers, if any,
or any other right or claim of the Issuer or any of its Covered Sponsored
Issuers, if any, that is, was, or otherwise would be a Released Issuer Claim.

This acceptance shall become effective when, and only if, the Consummation Date
has occurred. Subject to this acceptance having become effective, the Issuer, on
its own behalf and on behalf of each of its Covered Sponsored Issuers, if any,
and on behalf of its and their Affiliated Persons, irrevocably waives any right
to assert against MasterCard, HPS, the HPS Acquirers, and the Affiliated Persons
of each of them (collectively, the “Releasees”), and fully and finally releases
the Releasees from, the following (collectively, the “Released Issuer Claims”):

(a) any claim or right of recovery the Issuer or any of its Covered Sponsored
Issuers, if any, or any of its or their Affiliated Persons might otherwise have
had in respect of any of its Alerted-On Accounts under the MasterCard Operating
Regulations (whether under the compliance rules contained in said Regulations,
the operating expense reimbursement rules contained in said Regulations, or
otherwise) by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion,



--------------------------------------------------------------------------------

 

EXHIBIT C

 

(b) any dispute or objection the Issuer or any of its Covered Sponsored Issuers,
if any, or any of its or their Affiliated Persons might otherwise be entitled to
raise or make with respect to the amount or the calculation of the amount by
MasterCard of its ARA as shown in the ARO, and

(c) any claim or right the Issuer or any of its Covered Sponsored Issuers, if
any, or any of its or their Affiliated Persons might be entitled to assert, and
any monetary recovery or other relief that the Issuer or any of its Covered
Sponsored Issuers, if any, or any of its or their Affiliated Persons might be
entitled to seek or receive in any litigation or other proceeding, whether
currently pending, hereafter commenced, or hereafter amended (including without
limitation the pending putative class action proceedings consolidated under the
caption entitled In re Heartland Payments Systems, Inc. Customer Data Security
Breach Litigation, No. H-09-MD-02046, and Lone Star National Bank, N.A., et al.
v. KeyBank N.A., et al., Case No. 4:10-cv-00171, both currently pending before
the United States District Court for the Southern District of Texas), under any
applicable laws, rules or regulations, in connection with any injury or harm the
Issuer or any of its Covered Sponsored Issuers, if any, or any of its or their
Affiliated Persons may have incurred in its capacity as a MasterCard Issuer by
reason any of its Alerted-On Accounts, or by reason of any matter, occurrence,
or event pertaining to the HPS Intrusion (whether or not such matter,
occurrence, or event is known to the Issuer as of this date).

Subject to this acceptance having become effective, the Issuer covenants and
agrees that neither it nor any of its Covered Sponsored Issuers, if any, nor any
of its or their respective Affiliated Persons will assert any of the Released
Issuer Claims against, or otherwise seek to obtain any monetary recovery or
other relief by reason of any of the Released Issuer Claims from, MasterCard or
HPS or any of the HPS Acquirers or any of the Affiliated Persons of each of
them.

Subject to this acceptance having become effective, the Issuer agrees to
indemnify HPS and the HPS Acquirers and its or their respective Affiliated
Persons against and shall hold each of them harmless from any and all damage,
loss, liability, fines, penalties and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto) incurred or suffered by HPS or any of the HPS
Acquirers or any of its or their respective Affiliated Persons arising out of
any misrepresentation or breach of warranty made by the Issuer in this
acceptance or any breach of any covenant or agreement made or to be performed by
the Issuer or any of its Covered Sponsored Issuers, if any, or any of its or
their respective Affiliated Persons pursuant to this acceptance.



--------------------------------------------------------------------------------

 

EXHIBIT C

 

This acceptance, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision that would cause the application of the laws of any
other jurisdiction. To further effectuate the intention of the waiver and
release contained herein, the Issuer certifies that it has read and understands,
and hereby expressly waives, the benefits of Section 1542 of the California
Civil Code, and any and all similar statutes, rules, and legal doctrines in
California or any other jurisdiction.

Dated:                     ,2010

 

ISSUER

By:

 

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

Schedule I

[MasterCard to list names of Issuer’s Sponsored Issuers; Issuer to identify
which of its

Sponsored Issuers are Covered Sponsored Issuers]

Issuer:

Sponsored Issuers of the Issuer:

Covered Sponsored Issuers of the Issuer:



--------------------------------------------------------------------------------

 

EXHIBIT D

Acceptance of ARO

FIA Card Services, N.A. (the “Issuer”), on its own behalf and on behalf of each
of the Covered Sponsored Issuers, if any, listed on Schedule I attached to this
acceptance, hereby irrevocably accepts the ARO contained in the communication
from MasterCard International Incorporated (“MasterCard”) dated May 27, 2010,
which communication in turn references the Settlement Agreement dated May 19,
2010 (the “Settlement Agreement”) between MasterCard and Heartland Payment
Systems, Inc. (“HPS”), a copy of which has been provided to the Issuer by
MasterCard. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Settlement Agreement, it being understood that the term
“Covered Sponsored Issuer” as used in this Acceptance is not intended to include
any MasterCard Issuer that did not make or have made on its behalf an Issuer
Claim under ICA No. 1017.

The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers, and the
Issuer has accurately identified on Schedule I hereto which of its Sponsored
Issuers are Covered Sponsored Issuers of the Issuer, if any, (iii) the Issuer is
authorized to execute and deliver this acceptance on behalf of its Covered
Sponsored Issuers, if any, (iv) the Claimed-On Accounts of the Issuer and its
Covered Sponsored Issuers constitute 2,417,670 unique MasterCard Accounts and
include 291,489 unique MasterCard Accounts with respect to which the Issuer (or
a Covered Sponsored Issuer) reissued the accountholder’s MasterCard card as a
result of the HPS Intrusion (the “Reissued Cards”) and 2,126,181 unique
MasterCard Accounts with respect to which the Issuer (or a Covered Sponsored
Issuer) implemented special monitoring procedures as a result of the HPS
Intrusion (the “Monitored Accounts”), and all such Claimed-On Accounts were
claimed under ICA No. 1017; (v) the Issuer Operating Expense Claim that the
Issuer made with MasterCard with respect to the Claimed-On Accounts of the
Issuer and its Covered Sponsored Issuers, if any, quantifies with reasonable
accuracy the incremental unit costs that the Issuer (or a Covered Sponsored
Issuer, if any) incurred to reissue the Reissued Cards and to monitor the
Monitored Accounts; (vi) none of the Claimed-On Accounts of the Issuer and its
Covered Sponsored Issuers, if any, was issued by any of the Issuer’s Sponsored
Issuers other than the Issuer’s Covered Sponsored Issuers, if any; and (vii) no
assignment to another Person has been made of, and no other Person has become
subrogated to or otherwise acquired any interest in, any of the Issuer Claims of
the Issuer or any of its Covered Sponsored Issuers, if any, or any other right
or claim of the Issuer or any of its Covered Sponsored Issuers, if any, that is,
was, or otherwise would be a Released Issuer Claim.

This acceptance shall become effective when, and only if, the Consummation Date
has occurred. Subject to this acceptance having become effective, the Issuer, on
its own behalf and on behalf of each of its Covered Sponsored Issuers, if any,
and on behalf of its and their Affiliated Persons, irrevocably waives any right
to assert against MasterCard, HPS, the HPS Acquirers, and the Affiliated Persons
of each of them (collectively, the “Releasees”), and fully and finally releases
the Releasees from, the following (collectively, the “Released Issuer Claims”):

(a) any claim or right of recovery the Issuer or any of its Covered Sponsored
Issuers, if any, or any of its or their Affiliated Persons might otherwise have
had in respect of any of its Alerted-On Accounts under the MasterCard Operating
Regulations (whether under the

 

-1-



--------------------------------------------------------------------------------

 

EXHIBIT D

 

compliance rules contained in said Regulations, the operating expense
reimbursement rules contained in said Regulations, or otherwise) by reason of
any matter, occurrence, or event pertaining to the HPS Intrusion,

(b) any dispute or objection the Issuer or any of its Covered Sponsored Issuers,
if any, or any of its or their Affiliated Persons might otherwise be entitled to
raise or make with respect to the amount or the calculation of the amount by
MasterCard of its ARA as shown in the ARO, and

(c) any claim or right the Issuer or any of its Covered Sponsored Issuers, if
any, or any of its or their Affiliated Persons might be entitled to assert, and
any monetary recovery or other relief that the Issuer or any of its Covered
Sponsored Issuers, if any, or any of its or their Affiliated Persons might be
entitled to seek or receive in any litigation or other proceeding, whether
currently pending, hereafter commenced, or hereafter amended (including without
limitation the pending putative class action proceedings consolidated under the
caption entitled In re Heartland Payments Systems, Inc. Customer Data Security
Breach Litigation, No. H-09-MD-02046, and Lone Star National Bank, N.A., et al.
v. KeyBank N.A., et al., Case No. 4:10-cv-00171, both currently pending before
the United States District Court for the Southern District of Texas), under any
applicable laws, rules or regulations, in connection with any injury or harm the
Issuer or any of its Covered Sponsored Issuers, if any, or any of its or their
Affiliated Persons may have incurred in its capacity as a MasterCard Issuer by
reason any of its Alerted-On Accounts, or by reason of any matter, occurrence,
or event pertaining to the HPS Intrusion (whether or not such matter,
occurrence, or event is known to the Issuer as of this date).

Subject to this acceptance having become effective, the Issuer covenants and
agrees that neither it nor any of its Covered Sponsored Issuers, if any, nor any
of its or their respective Affiliated Persons will assert any of the Released
Issuer Claims against, or otherwise seek to obtain any monetary recovery or
other relief by reason of any of the Released Issuer Claims from, MasterCard or
HPS or any of the HPS Acquirers or any of the Affiliated Persons of each of
them.

Subject to this acceptance having become effective, the Issuer agrees to
indemnify HPS and the HPS Acquirers and its or their respective Affiliated
Persons against and shall hold each of them harmless from any and all damage,
loss, liability, fines, penalties and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto) incurred or suffered by HPS or any of the HPS
Acquirers or any of its or their respective Affiliated Persons arising out of
any misrepresentation or breach of warranty made by the Issuer in this
acceptance or any breach of any covenant or agreement made or to be performed by
the Issuer or any of its Covered Sponsored Issuers, if any, or any of its or
their respective Affiliated Persons pursuant to this acceptance.

This acceptance, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision that would cause the application of the laws of any
other jurisdiction. To further effectuate the intention of

 

-2-



--------------------------------------------------------------------------------

 

EXHIBIT D

 

the waiver and release contained herein, the Issuer certifies that it has read
and understands, and hereby expressly waives, the benefits of Section 1542 of
the California Civil Code, and any and all similar statutes, rules, and legal
doctrines in California or any other jurisdiction.

Dated:                     , 2010

 

ISSUER

By:

 

 

 

-3-



--------------------------------------------------------------------------------

 

EXHIBIT D

 

Schedule I

[MasterCard to list names of Issuer’s Sponsored Issuers; Issuer to identify
which of its

Sponsored Issuers are Covered Sponsored Issuers]

Issuer:

Sponsored Issuers of the Issuer:

Covered Sponsored Issuers of the Issuer:

 

-4-



--------------------------------------------------------------------------------

 

EXHIBIT E

Acceptance of ARO

MBNA Canada Bank (the “Issuer”), on its own behalf and on behalf of each of the
Covered Sponsored Issuers, if any, listed on Schedule I attached to this
acceptance, hereby irrevocably accepts the ARO contained in the communication
from MasterCard International Incorporated (“MasterCard”) dated May 27, 2010,
which communication in turn references the Settlement Agreement dated May 19,
2010 (the “Settlement Agreement”) between MasterCard and Heartland Payment
Systems, Inc. (“HPS”), a copy of which has been provided to the Issuer by
MasterCard. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Settlement Agreement, it being understood that the term
“Covered Sponsored Issuer” as used in this Acceptance is not intended to include
any MasterCard Issuer that did not make or have made on its behalf an Issuer
Claim under ICA No. 6769

The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers, and the
Issuer has accurately identified on Schedule I hereto which of its Sponsored
Issuers are Covered Sponsored Issuers of the Issuer, if any, (iii) the Issuer is
authorized to execute and deliver this acceptance on behalf of its Covered
Sponsored Issuers, if any, (iv) the Claimed-On Accounts of the Issuer and its
Covered Sponsored Issuers constitute 2,417,670 unique MasterCard Accounts and
include 291,489 unique MasterCard Accounts with respect to which the Issuer (or
a Covered Sponsored Issuer) reissued the accountholder’s MasterCard card as a
result of the HPS Intrusion (the “Reissued Cards”) and 2,126,181 unique
MasterCard Accounts with respect to which the Issuer (or a Covered Sponsored
Issuer) implemented special monitoring procedures as a result of the HPS
Intrusion (the “Monitored Accounts”), and all such Claimed-On Accounts were
claimed under ICA No. 6769; (v) the Issuer Operating Expense Claim that the
Issuer made with MasterCard with respect to the Claimed-On Accounts of the
Issuer and its Covered Sponsored Issuers, if any, quantifies with reasonable
accuracy the incremental unit costs that the Issuer (or a Covered Sponsored
Issuer, if any) incurred to reissue the Reissued Cards and to monitor the
Monitored Accounts; (vi) none of the Claimed-On Accounts of the Issuer and its
Covered Sponsored Issuers, if any, was issued by any of the Issuer’s Sponsored
Issuers other than the Issuer’s Covered Sponsored Issuers, if any; and (vii) no
assignment to another Person has been made of, and no other Person has become
subrogated to or otherwise acquired any interest in, any of the Issuer Claims of
the Issuer or any of its Covered Sponsored Issuers, if any, or any other right
or claim of the Issuer or any of its Covered Sponsored Issuers, if any, that is,
was, or otherwise would be a Released Issuer Claim.

This acceptance shall become effective when, and only if, the Consummation Date
has occurred. Subject to this acceptance having become effective, the Issuer, on
its own behalf and on behalf of each of its Covered Sponsored Issuers, if any,
and on behalf of its and their Affiliated Persons, irrevocably waives any right
to assert against MasterCard, HPS, the HPS Acquirers, and the Affiliated Persons
of each of them (collectively, the “Releasees”), and fully and finally releases
the Releasees from, the following (collectively, the “Released Issuer Claims”):

(a) any claim or right of recovery the Issuer or any of its Covered Sponsored
Issuers, if any, or any of its or their Affiliated Persons might otherwise have
had in respect of any of its Alerted-On Accounts under the MasterCard Operating
Regulations (whether under the

 

-1-



--------------------------------------------------------------------------------

 

EXHIBIT E

 

compliance rules contained in said Regulations, the operating expense
reimbursement rules contained in said Regulations, or otherwise) by reason of
any matter, occurrence, or event pertaining to the HPS Intrusion,

(b) any dispute or objection the Issuer or any of its Covered Sponsored Issuers,
if any, or any of its or their Affiliated Persons might otherwise be entitled to
raise or make with respect to the amount or the calculation of the amount by
MasterCard of its ARA as shown in the ARO, and

(c) any claim or right the Issuer or any of its Covered Sponsored Issuers, if
any, or any of its or their Affiliated Persons might be entitled to assert, and
any monetary recovery or other relief that the Issuer or any of its Covered
Sponsored Issuers, if any, or any of its or their Affiliated Persons might be
entitled to seek or receive in any litigation or other proceeding, whether
currently pending, hereafter commenced, or hereafter amended (including without
limitation the pending putative class action proceedings consolidated under the
caption entitled In re Heartland Payments Systems. Inc. Customer Data Security
Breach Litigation, No. H-09-MD-02046, and Lone Star National Bank. N.A., et al.
v. KeyBank N.A., et al., Case No. 4:10-cv-00171, both currently pending before
the United States District Court for the Southern District of Texas), under any
applicable laws, rules or regulations, in connection with any injury or harm the
Issuer or any of its Covered Sponsored Issuers, if any, or any of its or their
Affiliated Persons may have incurred in its capacity as a MasterCard Issuer by
reason any of its Alerted-On Accounts, or by reason of any matter, occurrence,
or event pertaining to the HPS Intrusion (whether or not such matter,
occurrence, or event is known to the Issuer as of this date).

Subject to this acceptance having become effective, the Issuer covenants and
agrees that neither it nor any of its Covered Sponsored Issuers, if any, nor any
of its or their respective Affiliated Persons will assert any of the Released
Issuer Claims against, or otherwise seek to obtain any monetary recovery or
other relief by reason of any of the Released Issuer Claims from, MasterCard or
HPS or any of the HPS Acquirers or any of the Affiliated Persons of each of
them.

Subject to this acceptance having become effective, the Issuer agrees to
indemnify HPS and the HPS Acquirers and its or their respective Affiliated
Persons against and shall hold each of them harmless from any and all damage,
loss, liability, fines, penalties and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto) incurred or suffered by HPS or any of the HPS
Acquirers or any of its or their respective Affiliated Persons arising out of
any misrepresentation or breach of warranty made by the Issuer in this
acceptance or any breach of any covenant or agreement made or to be performed by
the Issuer or any of its Covered Sponsored Issuers, if any, or any of its or
their respective Affiliated Persons pursuant to this acceptance.

This acceptance, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision that would cause the application of the laws of any
other jurisdiction. To further effectuate the intention of

 

-2-



--------------------------------------------------------------------------------

 

EXHIBIT E

 

the waiver and release contained herein, the Issuer certifies that it has read
and understands, and hereby expressly waives, the benefits of Section 1542 of
the California Civil Code, and any and all similar statutes, rules, and legal
doctrines in California or any other jurisdiction.

Dated:                     , 2010

 

ISSUER

By:  

 

 

-3-



--------------------------------------------------------------------------------

 

EXHIBIT E

 

Schedule I

[MasterCard to list names of Issuer’s Sponsored Issuers; Issuer to identify
which of its

Sponsored Issuers are Covered Sponsored Issuers]

Issuer:

Sponsored Issuers of the Issuer:

Covered Sponsored Issuers of the Issuer:

 

-4-



--------------------------------------------------------------------------------

 

EXHIBIT F

Acceptance of ARO

Fifth Third Bank (the “Issuer”), on its own behalf and on behalf of each of the
Covered Sponsored Issuers listed on Schedule I attached to this acceptance,
hereby irrevocably accepts the ARO contained in the communication from
MasterCard International Incorporated (“MasterCard”) dated May 27, 2010, which
communication in turn references the Settlement Agreement dated May 19, 2010
(the “Settlement Agreement”) between MasterCard and Heartland Payment Systems,
Inc. (“HPS”), a copy of which has been provided to the Issuer by MasterCard.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Settlement Agreement.

The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers, the
Issuer has accurately identified on Schedule I hereto which of its Sponsored
Issuers are Covered Sponsored Issuers, and the Issuer has accurately identified
on Schedule II hereto which of its Sponsored Issuers are its “Non-Accepting
Sponsored Issuers” (such term being defined as those of the Issuer’s Covered
Sponsored Issuers that have not authorized the Issuer to accept the Issuer’s ARO
on their behalf), (iii) the Issuer is authorized to execute and deliver this
acceptance on behalf of its Covered Sponsored Issuers that are not Non-Accepting
Sponsored Issuers (such Covered Sponsored Issuers being defined as the Issuer’s
“Accepting Sponsored Issuers”), (iv) the Claimed-On Accounts of the Issuer and
its Accepting Sponsored Issuers constitute 963,549 unique MasterCard Accounts
and include 919,836 unique MasterCard Accounts with respect to which the Issuer
(or an Accepting Sponsored Issuer) reissued the accountholder’s MasterCard card
as a result of the HPS Intrusion (the “Reissued Cards”) and 43,713 unique
MasterCard Accounts with respect to which the Issuer (or an Accepting Sponsored
Issuer) implemented special monitoring procedures as a result of the HPS
Intrusion (the “Monitored Accounts”); (v) the Issuer Operating Expense Claim
that the Issuer made with MasterCard with respect to the Claimed-On Accounts of
the Issuer and its Covered Sponsored Issuers quantifies with reasonable accuracy
the incremental unit costs that the Issuer (or a Covered Sponsored Issuer)
incurred to reissue the Reissued Cards and to monitor the Monitored Accounts;
(vi) none of the Claimed-On Accounts of the Issuer and its Covered Sponsored
Issuers was issued by any of the Issuer’s Sponsored Issuers other than the
Issuer’s Covered Sponsored Issuers; and (vii) no assignment to another Person
has been made of, and no other Person has become subrogated to or otherwise
acquired any interest in, any of the Issuer Claims of the Issuer or any of its
Accepting Sponsored Issuers or any other right or claim of the Issuer or any of
its Accepting Sponsored Issuers that is, was, or otherwise would be a Released
Issuer Claim; (viii) the Issuer’s Non-Accepting Sponsored Issuers issued, in the
aggregate, 25,678 of the Issuer’s Alerted-On Accounts and 25,678 of the Issuer’s
Claimed-On Accounts, and the 25,678 of the Issuer’s Claimed-On Accounts issued
by the Non-Accepting Sponsored Issuers included 9,814 of the Issuer’s Reissued
Cards and 15,864 of the Issuer’s Monitored Accounts.

 

-1-



--------------------------------------------------------------------------------

 

EXHIBIT F

 

This acceptance shall become effective when, and only if, the Consummation Date
has occurred. Subject to this acceptance having become effective, the Issuer, on
its own behalf and on behalf of each of its Accepting Sponsored Issuers, and on
behalf of its and their Affiliated Persons, irrevocably waives any right to
assert against MasterCard, HPS, the HPS Acquirers, and the Affiliated Persons of
each of them (collectively, the “Releasees”), and fully and finally releases the
Releasees from, the following (collectively, the “Released Issuer Claims”):

(a) any claim or right of recovery the Issuer or any of its Accepting Sponsored
Issuers or any of its or their Affiliated Persons might otherwise have had in
respect of any of its Alerted-On Accounts under the MasterCard Operating
Regulations (whether under the compliance rules contained in said Regulations,
the operating expense reimbursement rules contained in said Regulations, or
otherwise) by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion,

(b) any dispute or objection the Issuer or any of its Accepting Sponsored
Issuers or any of its or their Affiliated Persons might otherwise be entitled to
raise or make with respect to the amount or the calculation of the amount by
MasterCard of its ARA as shown in the ARO, and

(c) any claim or right the Issuer or any of its Accepting Sponsored Issuers or
any of its or their Affiliated Persons might be entitled to assert, and any
monetary recovery or other relief that the Issuer or any of its Accepting
Sponsored Issuers or any of its or their Affiliated Persons might be entitled to
seek or receive in any litigation or other proceeding, whether currently
pending, hereafter commenced, or hereafter amended (including without limitation
the pending putative class action proceedings consolidated under the caption
entitled In re Heartland Payments Systems. Inc. Customer Data Security Breach
Litigation, No. H-09-MD-02046, and Lone Star National Bank, N.A., et al. v.
KeyBank N.A., et al., Case No. 4:10-cv-00171, both currently pending before the
United States District Court for the Southern District of Texas), under any
applicable laws, rules or regulations, in connection with any injury or harm the
Issuer or any of its Accepting Sponsored Issuers or any of its or their
Affiliated Persons may have incurred in its capacity as a MasterCard Issuer by
reason of any of its Alerted-On Accounts, or by reason of any matter,
occurrence, or event pertaining to the HPS Intrusion (whether or not such
matter, occurrence, or event is known to the Issuer as of this date).

Subject to this acceptance having become effective, the Issuer covenants and
agrees that neither it nor any of its Accepting Sponsored Issuers nor any of its
or their respective Affiliated Persons will assert any of the Released Issuer
Claims against, or otherwise seek to obtain any monetary recovery or other
relief by reason of any of the Released Issuer Claims from, MasterCard or HPS or
any of the HPS Acquirers or any of the Affiliated Persons of each of them.

Subject to this acceptance having become effective, the Issuer agrees to
indemnify HPS and the HPS Acquirers and its or their respective Affiliated
Persons against and shall hold each of them harmless from any and all damage,
loss, liability, fines, penalties and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto) incurred or suffered by HPS or any of the HPS
Acquirers or any of its or their respective Affiliated Persons arising out of
any misrepresentation or breach of warranty made by the Issuer in this
acceptance or any breach of any covenant or agreement made or to be performed by
the Issuer or any of its Accepting Sponsored Issuers or any of its or their
respective Affiliated Persons pursuant to this acceptance.

 

-2-



--------------------------------------------------------------------------------

 

EXHIBIT F

 

This acceptance, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision that would cause the application of the laws of any
other jurisdiction. To further effectuate the intention of the waiver and
release contained herein, the Issuer certifies that it has read and understands,
and hereby expressly waives, the benefits of Section 1542 of the California
Civil Code, and any and all similar statutes, rules, and legal doctrines in
California or any other jurisdiction.

Dated:                     , 2010

 

[Name of MasterCard Issuer] By:  

 

 

-3-



--------------------------------------------------------------------------------

 

EXHIBIT F

 

Schedule I

[MasterCard to list names of Issuer’s Sponsored Issuers; Issuer to identify
which of its

Sponsored Issuer are Covered Sponsored Issuers]

Issuer:

Sponsored Issuers of the Issuer:

Covered Sponsored Issuers of the Issuer:



--------------------------------------------------------------------------------

 

EXHIBIT F

 

Schedule II

[Issuer to List Names of the Issuer’s Sponsored Issuers That (a) are Covered
Sponsored

Issuers and (b) Have Not Authorized the Issuer to Accept the Issuer’s ARO on
Their

Behalf]

Issuer:

Sponsored Issuers that (a) are Covered Sponsored Issuers of the Issuer, and
(b) have not authorized the Issuer to accept the Issuer’s ARO on their behalf



--------------------------------------------------------------------------------

 

EXHIBIT G

Acceptance of ARO

Shazam Inc. (the “Issuer”), on its own behalf and on behalf of each of the
Covered Sponsored Issuers listed on Schedule I attached to this acceptance,
hereby irrevocably accepts the ARO contained in the communication from
MasterCard International Incorporated (“MasterCard”) dated May 27, 2010, which
communication in turn references the Settlement Agreement dated May 19, 2010
(the “Settlement Agreement”) between MasterCard and Heartland Payment Systems,
Inc. (“HPS”), a copy of which has been provided to the Issuer by MasterCard.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Settlement Agreement.

The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers, the
Issuer has accurately identified on Schedule I hereto which of its Sponsored
Issuers are Covered Sponsored Issuers, and the Issuer has accurately identified
on Schedule II hereto which of its Sponsored Issuers are its “Non-Accepting
Sponsored Issuers” (such term being defined as those of the Issuer’s Covered
Sponsored Issuers that have not authorized the Issuer to accept the Issuer’s ARO
on their behalf), (iii) the Issuer is authorized to execute and deliver this
acceptance on behalf of its Covered Sponsored Issuers that are not Non-Accepting
Sponsored Issuers (such Covered Sponsored Issuers being defined as the Issuer’s
“Accepting Sponsored Issuers”), (iv) the Claimed-On Accounts of the Issuer and
its Accepting Sponsored Issuers constitute 461,986 unique MasterCard Accounts
and include 376,474 unique MasterCard Accounts with respect to which the Issuer
(or an Accepting Sponsored Issuer) reissued the accountholder’s MasterCard card
as a result of the HPS Intrusion (the “Reissued Cards”) and 85,512 unique
MasterCard Accounts with respect to which the Issuer (or an Accepting Sponsored
Issuer) implemented special monitoring procedures as a result of the HPS
Intrusion (the “Monitored Accounts”); (v) the Issuer Operating Expense Claim
that the Issuer made with MasterCard with respect to the Claimed-On Accounts of
the Issuer and its Covered Sponsored Issuers quantifies with reasonable accuracy
the incremental unit costs that the Issuer (or a Covered Sponsored Issuer)
incurred to reissue the Reissued Cards and to monitor the Monitored Accounts;
(vi) none of the Claimed-On Accounts of the Issuer and its Covered Sponsored
Issuers was issued by any of the Issuer’s Sponsored Issuers other than the
Issuer’s Covered Sponsored Issuers; and (vii) no assignment to another Person
has been made of, and no other Person has become subrogated to or otherwise
acquired any interest in, any of the Issuer Claims of the Issuer or any of its
Accepting Sponsored Issuers or any other right or claim of the Issuer or any of
its Accepting Sponsored Issuers that is, was, or otherwise would be a Released
Issuer Claim; (viii) the Issuer’s Non-Accepting Sponsored Issuers issued, in the
aggregate, 1,018 of the Issuer’s Alerted-On Accounts and 1,018 of the Issuer’s
Claimed-On Accounts, and the 1,018 of the Issuer’s Claimed-On Accounts issued by
the Non-Accepting Sponsored Issuers include 1,018 of the Issuer’s Reissued Cards
and 0 of the Issuer’s Monitored Accounts.



--------------------------------------------------------------------------------

 

EXHIBIT G

 

This acceptance shall become effective when, and only if, the Consummation Date
has occurred. Subject to this acceptance having become effective, the Issuer, on
its own behalf and on behalf of each of its Accepting Sponsored Issuers, and on
behalf of its and their Affiliated Persons, irrevocably waives any right to
assert against MasterCard, HPS, the HPS Acquirers, and the Affiliated Persons of
each of them (collectively, the “Releasees”), and fully and finally releases the
Releasees from, the following (collectively, the “Released Issuer Claims”):

(a) any claim or right of recovery the Issuer or any of its Accepting Sponsored
Issuers or any of its or their Affiliated Persons might otherwise have had in
respect of any of its Alerted-On Accounts under the MasterCard Operating
Regulations (whether under the compliance rules contained in said Regulations,
the operating expense reimbursement rules contained in said Regulations, or
otherwise) by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion,

(b) any dispute or objection the Issuer or any of its Accepting Sponsored
Issuers or any of its or their Affiliated Persons might otherwise be entitled to
raise or make with respect to the amount or the calculation of the amount by
MasterCard of its ARA as shown in the ARO, and

(c) any claim or right the Issuer or any of its Accepting Sponsored Issuers or
any of its or their Affiliated Persons might be entitled to assert, and any
monetary recovery or other relief that the Issuer or any of its Accepting
Sponsored Issuers or any of its or their Affiliated Persons might be entitled to
seek or receive in any litigation or other proceeding, whether currently
pending, hereafter commenced, or hereafter amended (including without limitation
the pending putative class action proceedings consolidated under the caption
entitled In re Heartland Payments Systems, Inc. Customer Data Security Breach
Litigation, No. H-09-MD-02046, and Lone Star National Bank. N.A., et al. v.
KeyBank N.A., et al., Case No. 4:10-cv-00171, both currently pending before the
United States District Court for the Southern District of Texas), under any
applicable laws, rules or regulations, in connection with any injury or harm the
Issuer or any of its Accepting Sponsored Issuers or any of its or their
Affiliated Persons may have incurred in its capacity as a MasterCard Issuer by
reason of any of its Alerted-On Accounts, or by reason of any matter,
occurrence, or event pertaining to the HPS Intrusion (whether or not such
matter, occurrence, or event is known to the Issuer as of this date).

Subject to this acceptance having become effective, the Issuer covenants and
agrees that neither it nor any of its Accepting Sponsored Issuers nor any of its
or their respective Affiliated Persons will assert any of the Released Issuer
Claims against, or otherwise seek to obtain any monetary recovery or other
relief by reason of any of the Released Issuer Claims from, MasterCard or HPS or
any of the HPS Acquirers or any of the Affiliated Persons of each of them.

Subject to this acceptance having become effective, the Issuer agrees to
indemnify HPS and the HPS Acquirers and its or their respective Affiliated
Persons against and shall hold each of them harmless from any and all damage,
loss, liability, fines, penalties and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto) incurred or suffered by HPS or any of the HPS
Acquirers or any of its or their respective Affiliated Persons arising out of
any misrepresentation or breach of warranty made by the Issuer in this
acceptance or any breach of any covenant or agreement made or to be performed by
the Issuer or any of its Accepting Sponsored Issuers or any of its or their
respective Affiliated Persons pursuant to this acceptance.

This acceptance, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the



--------------------------------------------------------------------------------

 

EXHIBIT G

 

State of New York, without giving effect to any choice or conflict of law
provision that would cause the application of the laws of any other
jurisdiction. To further effectuate the intention of the waiver and release
contained herein, the Issuer certifies that it has read and understands, and
hereby expressly waives, the benefits of Section 1542 of the California Civil
Code, and any and all similar statutes, rules, and legal doctrines in California
or any other jurisdiction.

Dated:                     , 2010

 

[Name of MasterCard Issuer] By:  

 



--------------------------------------------------------------------------------

 

EXHIBIT G

 

Schedule I

[MasterCard to list names of Issuer’s Sponsored Issuers; Issuer to identify
which of its

Sponsored Issuer are Covered Sponsored Issuers]

Issuer:

Sponsored Issuers of the Issuer:

Covered Sponsored Issuers of the Issuer:



--------------------------------------------------------------------------------

 

EXHIBIT G

 

Schedule II

[Issuer to List Names of the Issuer’s Sponsored Issuers That (a) are Covered
Sponsored

Issuers and (b) Have Not Authorized the Issuer to Accept the Issuer’s ARO on
Their

Behalf]

Issuer:

Sponsored Issuers that (a) are Covered Sponsored Issuers of the Issuer, and
(b) have not authorized the Issuer to accept the Issuer’s ARO on their behalf



--------------------------------------------------------------------------------

 

EXHIBIT H

 

Acceptance of ARO

Town North Bank National Association (the “Issuer”), on its own behalf and on
behalf of each of the Covered Sponsored Issuers listed on Schedule I attached to
this acceptance, hereby irrevocably accepts the ARO contained in the
communication from MasterCard International Incorporated (“MasterCard”) dated
May 27, 2010, which communication in turn references the Settlement Agreement
dated May 19, 2010 (the “Settlement Agreement”) between MasterCard and Heartland
Payment Systems, Inc. (“HPS”), a copy of which has been provided to the Issuer
by MasterCard. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Settlement Agreement.

The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers, the
Issuer has accurately identified on Schedule I hereto which of its Sponsored
Issuers are Covered Sponsored Issuers, and the Issuer has accurately identified
on Schedule II hereto which of its Sponsored Issuers are its “Non-Accepting
Sponsored Issuers” (such term being defined as those of the Issuer’s Covered
Sponsored Issuers that have not authorized the Issuer to accept the Issuer’s ARO
on their behalf), (iii) the Issuer is authorized to execute and deliver this
acceptance on behalf of its Covered Sponsored Issuers that are not Non-Accepting
Sponsored Issuers (such Covered Sponsored Issuers being defined as the Issuer’s
“Accepting Sponsored Issuers”), (iv) the Claimed-On Accounts of the Issuer and
its Accepting Sponsored Issuers constitute 107,457 unique MasterCard Accounts
and include 36,176 unique MasterCard Accounts with respect to which the Issuer
(or an Accepting Sponsored Issuer) reissued the accountholder’s MasterCard card
as a result of the HPS Intrusion (the “Reissued Cards”) and 71,281 unique
MasterCard Accounts with respect to which the Issuer (or an Accepting Sponsored
Issuer) implemented special monitoring procedures as a result of the HPS
Intrusion (the “Monitored Accounts”); (v) the Issuer Operating Expense Claim
that the Issuer made with MasterCard with respect to the Claimed-On Accounts of
the Issuer and its Covered Sponsored Issuers quantifies with reasonable accuracy
the incremental unit costs that the Issuer (or a Covered Sponsored Issuer)
incurred to reissue the Reissued Cards and to monitor the Monitored Accounts;
(vi) none of the Claimed-On Accounts of the Issuer and its Covered Sponsored
Issuers was issued by any of the Issuer’s Sponsored Issuers other than the
Issuer’s Covered Sponsored Issuers; and (vii) no assignment to another Person
has been made of, and no other Person has become subrogated to or otherwise
acquired any interest in, any of the Issuer Claims of the Issuer or any of its
Accepting Sponsored Issuers or any other right or claim of the Issuer or any of
its Accepting Sponsored Issuers that is, was, or otherwise would be a Released
Issuer Claim; (viii) the Issuer’s Non-Accepting Sponsored Issuers issued, in the
aggregate, 38,193 of the Issuer’s Alerted-On Accounts and 38,193 of the Issuer’s
Claimed-On Accounts, and the 38,193 of the Issuer’s Claimed-On Accounts issued
by the Non-Accepting Sponsored Issuers included 38,193 of the Issuer’s Reissued
Cards and 0 of the Issuer’s Monitored Accounts.

This acceptance shall become effective when, and only if, the Consummation Date
has occurred. Subject to this acceptance having become effective, the Issuer, on
its own behalf and on behalf of each of its Accepting Sponsored Issuers, and on
behalf of its and their Affiliated Persons, irrevocably waives any right to
assert against MasterCard, HPS, the HPS Acquirers, and the Affiliated Persons of
each of them (collectively, the “Releasees”), and fully and finally releases the
Releasees from, the following (collectively, the “Released Issuer Claims”):

(a) any claim or right of recovery the Issuer or any of its Accepting Sponsored
Issuers or any of its or their Affiliated Persons might otherwise have had in
respect of any of its Alerted-On Accounts under the MasterCard Operating
Regulations (whether under the compliance rules contained in said Regulations,
the operating expense reimbursement rules contained in said Regulations, or
otherwise) by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion,



--------------------------------------------------------------------------------

 

EXHIBIT H

 

(b) any dispute or objection the Issuer or any of its Accepting Sponsored
Issuers or any of its or their Affiliated Persons might otherwise be entitled to
raise or make with respect to the amount or the calculation of the amount by
MasterCard of its ARA as shown in the ARO, and

(c) any claim or right the Issuer or any of its Accepting Sponsored Issuers or
any of its or their Affiliated Persons might be entitled to assert, and any
monetary recovery or other relief that the Issuer or any of its Accepting
Sponsored Issuers or any of its or their Affiliated Persons might be entitled to
seek or receive in any litigation or other proceeding, whether currently
pending, hereafter commenced, or hereafter amended (including without limitation
the pending putative class action proceedings consolidated under the caption
entitled In re Heartland Payments Systems, Inc. Customer Data Security Breach
Litigation, No. H-09-MD-02046, and Lone Star National Bank, N.A., et al. v.
KeyBank N.A., et al., Case No. 4:10-cv-00171, both currently pending before the
United States District Court for the Southern District of Texas), under any
applicable laws, rules or regulations, in connection with any injury or harm the
Issuer or any of its Accepting Sponsored Issuers or any of its or their
Affiliated Persons may have incurred in its capacity as a MasterCard Issuer by
reason of any of its Alerted-On Accounts, or by reason of any matter,
occurrence, or event pertaining to the HPS Intrusion (whether or not such
matter, occurrence, or event is known to the Issuer as of this date).

Subject to this acceptance having become effective, the Issuer covenants and
agrees that neither it nor any of its Accepting Sponsored Issuers nor any of its
or their respective Affiliated Persons will assert any of the Released Issuer
Claims against, or otherwise seek to obtain any monetary recovery or other
relief by reason of any of the Released Issuer Claims from, MasterCard or HPS or
any of the HPS Acquirers or any of the Affiliated Persons of each of them.

Subject to this acceptance having become effective, the Issuer agrees to
indemnify HPS and the HPS Acquirers and its or their respective Affiliated
Persons against and shall hold each of them harmless from any and all damage,
loss, liability, fines, penalties and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto) incurred or suffered by HPS or any of the HPS
Acquirers or any of its or their respective Affiliated Persons arising out of
any misrepresentation or breach of warranty made by the Issuer in this
acceptance or any breach of any covenant or agreement made or to be performed by
the Issuer or any of its Accepting Sponsored Issuers or any of its or their
respective Affiliated Persons pursuant to this acceptance.

This acceptance, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the



--------------------------------------------------------------------------------

 

EXHIBIT H

 

State of New York, without giving effect to any choice or conflict of law
provision that would cause the application of the laws of any other
jurisdiction. To further effectuate the intention of the waiver and release
contained herein, the Issuer certifies that it has read and understands, and
hereby expressly waives, the benefits of Section 1542 of the California Civil
Code, and any and all similar statutes, rules, and legal doctrines in California
or any other jurisdiction.

Dated:                     , 2010

 

[Name of MasterCard Issuer]

By:  

 



--------------------------------------------------------------------------------

 

EXHIBIT H

 

Schedule I

[MasterCard to list names of Issuer’s Sponsored Issuers; Issuer to identify
which of its

Sponsored Issuer are Covered Sponsored Issuers]

Issuer:

Sponsored Issuers of the Issuer:

Covered Sponsored Issuers of the Issuer:



--------------------------------------------------------------------------------

 

EXHIBIT H

 

Schedule II

[Issuer to List Names of the Issuer’s Sponsored Issuers That (a) are Covered
Sponsored

Issuers and (b) Have Not Authorized the Issuer to Accept the Issuer’s ARO on
Their

Behalf]

Issuer:

Sponsored Issuers that (a) are Covered Sponsored Issuers of the Issuer, and
(b) have not authorized the Issuer to accept the Issuer’s ARO on their behalf



--------------------------------------------------------------------------------

 

EXHIBIT I

Acceptance of ARO

Jack Henry & Associates (the “Issuer”), on its own behalf and on behalf of each
of the Covered Sponsored Issuers listed on Schedule I attached to this
acceptance, hereby irrevocably accepts the ARO contained in the communication
from MasterCard International Incorporated (“MasterCard”) dated May 27, 2010,
which communication in turn references the Settlement Agreement dated May 19,
2010 (the “Settlement Agreement”) between MasterCard and Heartland Payment
Systems, Inc. (“HPS”), a copy of which has been provided to the Issuer by
MasterCard. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Settlement Agreement.

The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers, the
Issuer has accurately identified on Schedule I hereto which of its Sponsored
Issuers are Covered Sponsored Issuers, and the Issuer has accurately identified
on Schedule II hereto which of its Sponsored Issuers are its “Non-Accepting
Sponsored Issuers” (such term being defined as those of the Issuer’s Covered
Sponsored Issuers that have not authorized the Issuer to accept the Issuer’s ARO
on their behalf), (iii) the Issuer is authorized to execute and deliver this
acceptance on behalf of its Covered Sponsored Issuers that are not Non-Accepting
Sponsored Issuers (such Covered Sponsored Issuers being defined as the Issuer’s
“Accepting Sponsored Issuers”), (iv) the Claimed-On Accounts of the Issuer and
its Accepting Sponsored Issuers constitute 59,188 unique MasterCard Accounts and
include 46,997 unique MasterCard Accounts with respect to which the Issuer (or
an Accepting Sponsored Issuer) reissued the accountholder’s MasterCard card as a
result of the HPS Intrusion (the “Reissued Cards”) and 12,191 unique MasterCard
Accounts with respect to which the Issuer (or an Accepting Sponsored Issuer)
implemented special monitoring procedures as a result of the HPS Intrusion (the
“Monitored Accounts”); (v) the Issuer Operating Expense Claim that the Issuer
made with MasterCard with respect to the Claimed-On Accounts of the Issuer and
its Covered Sponsored Issuers quantifies with reasonable accuracy the
incremental unit costs that the Issuer (or a Covered Sponsored Issuer) incurred
to reissue the Reissued Cards and to monitor the Monitored Accounts; (vi) none
of the Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers was
issued by any of the Issuer’s Sponsored Issuers other than the Issuer’s Covered
Sponsored Issuers; and (vii) no assignment to another Person has been made of,
and no other Person has become subrogated to or otherwise acquired any interest
in, any of the Issuer Claims of the Issuer or any of its Accepting Sponsored
Issuers or any other right or claim of the Issuer or any of its Accepting
Sponsored Issuers that is, was, or otherwise would be a Released Issuer Claim;
(viii) the Issuer’s Non-Accepting Sponsored Issuers issued, in the aggregate,
345,210 of the Issuer’s Alerted-On Accounts and 81,384 of the Issuer’s
Claimed-On Accounts, and the 81,384 of the Issuer’s Claimed-On Accounts issued
by the Non-Accepting Sponsored Issuers included 67,484 of the Issuer’s Reissued
Cards and 13,900 of the Issuer’s Monitored Accounts.

This acceptance shall become effective when, and only if, the Consummation Date
has occurred. Subject to this acceptance having become effective, the Issuer, on
its own behalf and on behalf of each of its Accepting Sponsored Issuers, and on
behalf of its and their Affiliated Persons, irrevocably waives any right to
assert against MasterCard, HPS, the HPS Acquirers, and the Affiliated Persons of
each of them (collectively, the “Releasees”), and fully and finally releases the
Releasees from, the following (collectively, the “Released Issuer Claims”):

(a) any claim or right of recovery the Issuer or any of its Accepting Sponsored
Issuers or any of its or their Affiliated Persons might otherwise have had in
respect of any of its Alerted-On Accounts under the MasterCard Operating
Regulations (whether under the compliance rules contained in said Regulations,
the operating expense reimbursement rules contained in said Regulations, or
otherwise) by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion,



--------------------------------------------------------------------------------

 

EXHIBIT I

 

(b) any dispute or objection the Issuer or any of its Accepting Sponsored
Issuers or any of its or their Affiliated Persons might otherwise be entitled to
raise or make with respect to the amount or the calculation of the amount by
MasterCard of its ARA as shown in the ARO, and

(c) any claim or right the Issuer or any of its Accepting Sponsored Issuers or
any of its or their Affiliated Persons might be entitled to assert, and any
monetary recovery or other relief that the Issuer or any of its Accepting
Sponsored Issuers or any of its or their Affiliated Persons might be entitled to
seek or receive in any litigation or other proceeding, whether currently
pending, hereafter commenced, or hereafter amended (including without limitation
the pending putative class action proceedings consolidated under the caption
entitled In re Heartland Payments Systems, Inc. Customer Data Security Breach
Litigation, No. H-09-MD-02046, and Lone Star National Bank, N.A., et al. v.
KeyBank N.A., et al., Case No. 4:10-cv-00171, both currently pending before the
United States District Court for the Southern District of Texas), under any
applicable laws, rules or regulations, in connection with any injury or harm the
Issuer or any of its Accepting Sponsored Issuers or any of its or their
Affiliated Persons may have incurred in its capacity as a MasterCard Issuer by
reason of any of its Alerted-On Accounts, or by reason of any matter,
occurrence, or event pertaining to the HPS Intrusion (whether or not such
matter, occurrence, or event is known to the Issuer as of this date).

Subject to this acceptance having become effective, the Issuer covenants and
agrees that neither it nor any of its Accepting Sponsored Issuers nor any of its
or their respective Affiliated Persons will assert any of the Released Issuer
Claims against, or otherwise seek to obtain any monetary recovery or other
relief by reason of any of the Released Issuer Claims from, MasterCard or HPS or
any of the HPS Acquirers or any of the Affiliated Persons of each of them.

Subject to this acceptance having become effective, the Issuer agrees to
indemnify HPS and the HPS Acquirers and its or their respective Affiliated
Persons against and shall hold each of them harmless from any and all damage,
loss, liability, fines, penalties and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto) incurred or suffered by HPS or any of the HPS
Acquirers or any of its or their respective Affiliated Persons arising out of
any misrepresentation or breach of warranty made by the Issuer in this
acceptance or any breach of any covenant or agreement made or to be performed by
the Issuer or any of its Accepting Sponsored Issuers or any of its or their
respective Affiliated Persons pursuant to this acceptance.



--------------------------------------------------------------------------------

 

EXHIBIT I

 

This acceptance, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision that would cause the application of the laws of any
other jurisdiction. To further effectuate the intention of the waiver and
release contained herein, the Issuer certifies that it has read and understands,
and hereby expressly waives, the benefits of Section 1542 of the California
Civil Code, and any and all similar statutes, rules, and legal doctrines in
California or any other jurisdiction.

Dated:                      , 2010

 

[Name of MasterCard Issuer]

By:

 

 



--------------------------------------------------------------------------------

 

EXHIBIT I

 

Schedule I

[MasterCard to list names of Issuer’s Sponsored Issuers; Issuer to identify
which of its

Sponsored Issuer are Covered Sponsored Issuers]

Issuer:

Sponsored Issuers of the Issuer:

Covered Sponsored Issuers of the Issuer:



--------------------------------------------------------------------------------

 

EXHIBIT I

 

Schedule II

[Issuer to List Names of the Issuer’s Sponsored Issuers That (a) are Covered
Sponsored

Issuers and (b) Have Not Authorized the Issuer to Accept the Issuer’s ARO on
Their

Behalf]

Issuer:

Sponsored Issuers that (a) are Covered Sponsored Issuers of the Issuer, and (b)
have not authorized the Issuer to accept the Issuer’s ARO on their behalf



--------------------------------------------------------------------------------

 

EXHIBIT J

Acceptance of ARO

Members Heritage Federal Credit Union (the “Issuer”), on its own behalf and on
behalf of each of the Covered Sponsored Issuers listed on Schedule I attached to
this acceptance, hereby irrevocably accepts the ARO contained in the
communication from MasterCard International Incorporated (“MasterCard”) dated
May 27, 2010, which communication in turn references the Settlement Agreement
dated May 19, 2010 (the “Settlement Agreement”) between MasterCard and Heartland
Payment Systems, Inc. (“HPS”), a copy of which has been provided to the Issuer
by MasterCard. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Settlement Agreement.

The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers, and the
Issuer has accurately identified on Schedule I hereto which of its Sponsored
Issuers are Covered Sponsored Issuers, (iii) the Issuer is authorized to execute
and deliver this acceptance on behalf of its Covered Sponsored Issuers, (iv) the
Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers constitute
922 unique MasterCard Accounts and include 922 unique MasterCard Accounts with
respect to which the Issuer (or a Covered Sponsored Issuer) reissued the
accountholder’s MasterCard card as a result of the HPS Intrusion (the “Reissued
Cards”) and 0 unique MasterCard Accounts with respect to which the Issuer (or a
Covered Sponsored Issuer) implemented special monitoring procedures as a result
of the HPS Intrusion (the “Monitored Accounts”); (v) the Issuer Operating
Expense Claim that the Issuer made with MasterCard with respect to the
Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers quantifies
with reasonable accuracy the incremental unit costs that the Issuer (or a
Covered Sponsored Issuer) incurred to reissue the Reissued Cards and to monitor
the Monitored Accounts; (vi) none of the Claimed-On Accounts of the Issuer and
its Covered Sponsored Issuers was issued by any of the Issuer’s Sponsored
Issuers other than the Issuer’s Covered Sponsored Issuers; and (vii) no
assignment to another Person has been made of, and no other Person has become
subrogated to or otherwise acquired any interest in, any of the Issuer Claims of
the Issuer or any of its Covered Sponsored Issuers or any other right or claim
of the Issuer or any of its Covered Sponsored Issuers that is, was, or otherwise
would be a Released Issuer Claim.

This acceptance shall become effective when, and only if, the Consummation Date
has occurred. Subject to this acceptance having become effective, the Issuer, on
its own behalf and on behalf of each of its Covered Sponsored Issuers, and on
behalf of its and their Affiliated Persons, irrevocably waives any right to
assert against MasterCard, HPS, the HPS Acquirers, and the Affiliated Persons of
each of them (collectively, the “Releasees”), and fully and finally releases the
Releasees from, the following (collectively, the “Released Issuer Claims”):

(a) any claim or right of recovery the Issuer or any of its Covered Sponsored
Issuers or any of its or their Affiliated Persons might otherwise have had in
respect of any of its Alerted-On Accounts under the MasterCard Operating
Regulations (whether under the compliance rules contained in said Regulations,
the operating expense reimbursement rules contained in said Regulations, or
otherwise) by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion,



--------------------------------------------------------------------------------

 

EXHIBIT J

 

(b) any dispute or objection the Issuer or any of its Covered Sponsored Issuers
or any of its or their Affiliated Persons might otherwise be entitled to raise
or make with respect to the amount or the calculation of the amount by
MasterCard of its ARA as shown in the ARO, and

(c) any claim or right the Issuer or any of its Covered Sponsored Issuers or any
of its or their Affiliated Persons might be entitled to assert, and any monetary
recovery or other relief that the Issuer or any of its Covered Sponsored Issuers
or any of its or their Affiliated Persons might be entitled to seek or receive
in any litigation or other proceeding, whether currently pending, hereafter
commenced, or hereafter amended (including without limitation the pending
putative class action proceedings consolidated under the caption entitled In re
Heartland Payments Systems, Inc. Customer Data Security Breach Litigation, No.
H-09-MD-02046, and Lone Star National Bank, N.A., et al. v. KeyBank N.A., et
al., Case No. 4:10-cv-0017I, both currently pending before the United States
District Court for the Southern District of Texas), under any applicable laws,
rules or regulations, in connection with any injury or harm the Issuer or any of
its Covered Sponsored Issuers or any of its or their Affiliated Persons may have
incurred in its capacity as a MasterCard Issuer by reason any of its Alerted-On
Accounts, or by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion (whether or not such matter, occurrence, or event is known to the
Issuer as of this date).

Subject to this acceptance having become effective, the Issuer covenants and
agrees that neither it nor any of its Covered Sponsored Issuers nor any of its
or their respective Affiliated Persons will assert any of the Released Issuer
Claims against, or otherwise seek to obtain any monetary recovery or other
relief by reason of any of the Released Issuer Claims from, MasterCard or HPS or
any of the HPS Acquirers or any of the Affiliated Persons of each of them.

Subject to this acceptance having become effective, the Issuer agrees to
indemnify HPS and the HPS Acquirers and its or their respective Affiliated
Persons against and shall hold each of them harmless from any and all damage,
loss, liability, fines, penalties and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto) incurred or suffered by HPS or any of the HPS
Acquirers or any of its or their respective Affiliated Persons arising out of
any misrepresentation or breach of warranty made by the Issuer in this
acceptance or any breach of any covenant or agreement made or to be performed by
the Issuer or any of its Covered Sponsored Issuers or any of its or their
respective Affiliated Persons pursuant to this acceptance.



--------------------------------------------------------------------------------

 

EXHIBIT J

 

This acceptance, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision that would cause the application of the laws of any
other jurisdiction. To further effectuate the intention of the waiver and
release contained herein, the Issuer certifies that it has read and understands,
and hereby expressly waives, the benefits of Section 1542 of the California
Civil Code, and any and all similar statutes, rules, and legal doctrines in
California or any other jurisdiction.

Dated: 6/16/2010

 

Members Heritage Federal Credit Union /s/

 

President



--------------------------------------------------------------------------------

 

EXHIBIT J

 

Schedule 1   

Issuer

             Members Heritage Federal Credit Union                   Affiliated
Issuers (Please note that all Affiliated Issuers are covered by the Alternative
Recovery Acceptance “ARA”)          None                   Sponsored Issuers of
the Issuer    Place an X next to any Sponsored Issuer that has made neither a
compliance claim nor a timely operating expense reimbursement claim (Please note
that all Sponsored Issuers that made such claims are automatically covered by
the ARA)    X    Bank of Cumberland      

 

* (Bank of Cumberland is not affiliated with or sponsored by Members Heritage.)



--------------------------------------------------------------------------------

 

EXHIBIT K

 

Acceptance of ARO

National Bank of Greece S.A. (the “Issuer”), on its own behalf and on behalf of
each of the Covered Sponsored Issuers listed on Schedule I attached to this
acceptance, hereby irrevocably accepts the ARO contained in the communication
from MasterCard International Incorporated (“MasterCard”) dated May 27, 2010,
which communication in turn references the Settlement Agreement dated May 19,
2010 (the “Settlement Agreement”) between MasterCard and Heartland Payment
Systems, Inc. (“HPS”), a copy of which has been provided to the Issuer by
MasterCard. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Settlement Agreement.

The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers, and the
Issuer has accurately identified on Schedule I hereto which of its Sponsored
Issuers are Covered Sponsored Issuers, (iii) the Issuer is authorized to execute
and deliver this acceptance on behalf of its Covered Sponsored Issuers, (iv) the
Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers constitute
61 unique MasterCard Accounts and include 61 unique MasterCard Accounts with
respect to which the Issuer (or a Covered Sponsored Issuer) reissued the
accountholder’s MasterCard card as a result of the HPS Intrusion (the “Reissued
Cards”) and 0 unique MasterCard Accounts with respect to which the Issuer (or a
Covered Sponsored Issuer) implemented special monitoring procedures as a result
of the HPS Intrusion (the “Monitored Accounts”); (v) the Issuer Operating
Expense Claim that the Issuer made with MasterCard with respect to the
Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers quantifies
with reasonable accuracy the incremental unit costs that the Issuer (or a
Covered Sponsored Issuer) incurred to reissue the Reissued Cards and to monitor
the Monitored Accounts; (vi) none of the Claimed-On Accounts of the Issuer and
its Covered Sponsored Issuers was issued by any of the Issuer’s Sponsored
Issuers other than the Issuer’s Covered Sponsored Issuers; and (vii) no
assignment to another Person has been made of, and no other Person has become
subrogated to or otherwise acquired any interest in, any of the Issuer Claims of
the Issuer or any of its Covered Sponsored Issuers or any other right or claim
of the Issuer or any of its Covered Sponsored Issuers that is, was, or otherwise
would be a Released Issuer Claim.

This acceptance shall become effective when, and only if, the Consummation Date
has occurred. Subject to this acceptance having become effective, the Issuer, on
its own behalf and on behalf of each of its Covered Sponsored Issuers, and on
behalf of its and their Affiliated Persons, irrevocably waives any right to
assert against MasterCard, HPS, the HPS Acquirers, and the Affiliated Persons of
each of them (collectively, the “Releasees”), and fully and finally releases the
Releasees from, the following (collectively, the “Released Issuer Claims”):

(a) any claim or right of recovery the Issuer or any of its Covered Sponsored
Issuers or any of its or their Affiliated Persons might otherwise have had in
respect of any of its Alerted-On Accounts under the MasterCard Operating
Regulations (whether under the compliance rules contained in said Regulations,
the operating expense reimbursement rules contained in said Regulations, or
otherwise) by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion,



--------------------------------------------------------------------------------

 

EXHIBIT K

 

(b) any dispute or objection the Issuer or any of its Covered Sponsored Issuers
or any of its or their Affiliated Persons might otherwise be entitled to raise
or make with respect to the amount or the calculation of the amount by
MasterCard of its ARA as shown in the ARO, and

(c) any claim or right the Issuer or any of its Covered Sponsored Issuers or any
of its or their Affiliated Persons might be entitled to assert, and any monetary
recovery or other relief that the Issuer or any of its Covered Sponsored Issuers
or any of its or their Affiliated Persons might be entitled to seek or receive
in any litigation or other proceeding, whether currently pending, hereafter
commenced, or hereafter amended (including without limitation the pending
putative class action proceedings consolidated under the caption entitled In re
Heartland Payments Systems, Inc. Customer Data Security Breach Litigation, No.
H-09-MD-02046, and Lone Star National Bank, N.A., et al. v. KeyBank N.A., et
al., Case No. 4:10-cv-00171, both currently pending before the United States
District Court for the Southern District of Texas), under any applicable laws,
rules or regulations, in connection with any injury or harm the Issuer or any of
its Covered Sponsored Issuers or any of its or their Affiliated Persons may have
incurred in its capacity as a MasterCard Issuer by reason any of its Alerted-On
Accounts, or by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion (whether or not such matter, occurrence, or event is known to the
Issuer as of this date).

Subject to this acceptance having become effective, the Issuer covenants and
agrees that neither it nor any of its Covered Sponsored Issuers nor any of its
or their respective Affiliated Persons will assert any of the Released Issuer
Claims against, or otherwise seek to obtain any monetary recovery or other
relief by reason of any of the Released Issuer Claims from, MasterCard or HPS or
any of the HPS Acquirers or any of the Affiliated Persons of each of them.

Subject to this acceptance having become effective, the Issuer agrees to
indemnify HPS and the HPS Acquirers and its or their respective Affiliated
Persons against and shall hold each of them harmless from any and all damage,
loss, liability, fines, penalties and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto) incurred or suffered by HPS or any of the HPS
Acquirers or any of its or their respective Affiliated Persons arising out of
any misrepresentation or breach of warranty made by the Issuer in this
acceptance or any breach of any covenant or agreement made or to be performed by
the Issuer or any of its Covered Sponsored Issuers or any of its or their
respective Affiliated Persons pursuant to this acceptance.



--------------------------------------------------------------------------------

 

EXHIBIT K

 

This acceptance, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision that would cause the application of the laws of any
other jurisdiction. To further effectuate the intention of the waiver and
release contained herein, the Issuer certifies that it has read and understands,
and hereby expressly waives, the benefits of Section 1542 of the California
Civil Code, and any and all similar statutes, rules, and legal doctrines in
California or any other jurisdiction.

Dated: 22 June, 2010

 

National Bank of Greece S.A. /s/ George Andrews-Hantzandreou

 

George Andrews-Hantzandreou Card Division Director



--------------------------------------------------------------------------------

 

EXHIBIT K

 

Schedule 1   

Issuer

             National Bank of Greece S A                   Affiliated Issuers
(Please note that all Affiliated Issuers are covered by the Alternative Recovery
Acceptance “ARA”)          None                   Sponsored Issuers of the
Issuer    Place an X next to any Sponsored Issuer that has made neither a
compliance claim nor a timely operating expense reimbursement claim (Please note
that all Sponsored Issuers that made such claims are automatically covered by
the ARA)       Ethnokarta - National Management and Organization SA    - (no
more sponsored issuers)       Traders’ Credit Bank SA    - (no more sponsored
issuers)       National Mortgage Bank of Greece    - (no more sponsored issuers)
      Cooperative Bank of Dodecanese    - (no more sponsored issuers)      
National Housing Bank SA    - (no more sponsored issuers)       South African
Bank of Athens Limited, The   

X

  



--------------------------------------------------------------------------------

 

EXHIBIT L

 

Acceptance of ARO

Capital One Bank (the “Issuer”), on its own behalf and on behalf of each of the
Covered Sponsored Issuers listed on Schedule I attached to this acceptance,
hereby irrevocably accepts the ARO contained in the communication from
MasterCard International Incorporated (“MasterCard”) dated May 27, 2010, which
communication in turn references the Settlement Agreement dated May 19, 2010
(the “Settlement Agreement”) between MasterCard and Heartland Payment Systems,
Inc. (“HPS”), a copy of which has been provided to the Issuer by MasterCard.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Settlement Agreement.

The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers, and the
Issuer has accurately identified on Schedule I hereto which of its Sponsored
Issuers are Covered Sponsored Issuers, (iii) the Issuer is authorized to execute
and deliver this acceptance on behalf of its Covered Sponsored Issuers, (iv) the
Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers constitute
4,697 unique MasterCard Accounts and include 4,697 unique MasterCard Accounts
with respect to which the Issuer (or a Covered Sponsored Issuer) reissued the
accountholder’s MasterCard card as a result of the HPS Intrusion (the “Reissued
Cards”) and 0 unique MasterCard Accounts with respect to which the Issuer (or a
Covered Sponsored Issuer) implemented special monitoring procedures as a result
of the HPS Intrusion (the “Monitored Accounts”); (v) the Issuer Operating
Expense Claim that the Issuer made with MasterCard with respect to the
Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers quantifies
with reasonable accuracy the incremental unit costs that the Issuer (or a
Covered Sponsored Issuer) incurred to reissue the Reissued Cards and to monitor
the Monitored Accounts; (vi) none of the Claimed-On Accounts of the Issuer and
its Covered Sponsored Issuers was issued by any of the Issuer’s Sponsored
Issuers other than the Issuer’s Covered Sponsored Issuers; and (vii) no
assignment to another Person has been made of, and no other Person has become
subrogated to or otherwise acquired any interest in, any of the Issuer Claims of
the Issuer or any of its Covered Sponsored Issuers or any other right or claim
of the Issuer or any of its Covered Sponsored Issuers that is, was, or otherwise
would be a Released Issuer Claim.

This acceptance shall become effective when, and only if, the Consummation Date
has occurred. Subject to this acceptance having become effective, the Issuer, on
its own behalf and on behalf of each of its Covered Sponsored Issuers, and on
behalf of its and their Affiliated Persons, irrevocably waives any right to
assert against MasterCard, HPS, the HPS Acquirers, and the Affiliated Persons of
each of them (collectively, the “Releasees”), and fully and finally releases the
Releasees from, the following (collectively, the “Released Issuer Claims”):

(a) any claim or right of recovery the Issuer or any of its Covered Sponsored
Issuers or any of its or their Affiliated Persons might otherwise have had in
respect of any of its Alerted-On Accounts under the MasterCard Operating
Regulations (whether under the compliance rules contained in said Regulations,
the operating expense reimbursement rules contained in said Regulations, or
otherwise) by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion,



--------------------------------------------------------------------------------

 

EXHIBIT L

 

(b) any dispute or objection the Issuer or any of its Covered Sponsored Issuers
or any of its or their Affiliated Persons might otherwise be entitled to raise
or make with respect to the amount or the calculation of the amount by
MasterCard of its ARA as shown in the ARO, and

(c) any claim or right the Issuer or any of its Covered Sponsored Issuers or any
of its or their Affiliated Persons might be entitled to assert, and any monetary
recovery or other relief that the Issuer or any of its Covered Sponsored Issuers
or any of its or their Affiliated Persons might be entitled to seek or receive
in any litigation or other proceeding, whether currently pending, hereafter
commenced, or hereafter amended (including without limitation the pending
putative class action proceedings consolidated under the caption entitled In re
Heartland Payments Systems, Inc. Customer Data Security Breach Litigation, No.
H-09-MD-02046, and Lone Star National Bank. N.A., et al. v. KeyBank N.A., et
al., Case No. 4:10-cv-00171, both currently pending before the United States
District Court for the Southern District of Texas), under any applicable laws,
rules or regulations, in connection with any injury or harm the Issuer or any of
its Covered Sponsored Issuers or any of its or their Affiliated Persons may have
incurred in its capacity as a MasterCard Issuer by reason of was any of its
Alerted-On Accounts, or by reason of any matter, occurrence, or event pertaining
to the HPS Intrusion (whether or not such matter, occurrence, or event is known
to the Issuer as of this date).

Subject to this acceptance having become effective, the Issuer covenants and
agrees that neither it nor any of its Covered Sponsored Issuers nor any of its
or their respective Affiliated Persons will assert any of the Released Issuer
Claims against, or otherwise seek to obtain any monetary recovery or other
relief by reason of any of the Released Issuer Claims from, MasterCard or HPS or
any of the HPS Acquirers or any of the Affiliated Persons of each of them.

Subject to this acceptance having become effective, the Issuer agrees to
indemnify HPS and the HPS Acquirers and its or their respective Affiliated
Persons against and shall hold each of them harmless from any and all damage,
loss, liability, fines, penalties and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto) incurred or suffered by HPS or any of the HPS
Acquirers or any of its or their respective Affiliated Persons arising out of
any misrepresentation or breach of warranty made by the Issuer in this
acceptance or any breach of any covenant or agreement made or to be performed by
the Issuer or any of its Covered Sponsored Issuers or any of its or their
respective Affiliated Persons pursuant to this acceptance.



--------------------------------------------------------------------------------

 

EXHIBIT L

 

This acceptance, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision that would cause the application of the laws of any
other jurisdiction. To further effectuate the intention of the waiver and
release contained herein, the Issuer certifies that it has read and understands,
and hereby expressly waives, the benefits of Section 1542 of the California
Civil Code, and any and all similar statutes, rules, and legal doctrines in
California or any other jurisdiction.

Dated: June 24, 2010

 

Capital One Bank

/s/ Kathy A. Kauffman

Kathy A. Kauffman



--------------------------------------------------------------------------------

 

EXHIBIT L

 

Schedule 1   

Issuer

             Capital One Bank                   Affiliated Issuers (Please note
that all Affiliated Issuers are covered by the Alternative Recovery Acceptance
“ARA”)          None                   Sponsored Issuers of the Issuer    Place
an X next to any Sponsored Issuer that has made neither a compliance claim nor a
timely operating expense reimbursement claim (Please note that all Sponsored
Issuers that made such claims are automatically covered by the ARA)       None
                       



--------------------------------------------------------------------------------

 

EXHIBIT M

 

Acceptance of ARO

Capital One Bank (the “Issuer”), on its own behalf and on behalf of each of the
Covered Sponsored Issuers listed on Schedule I attached to this acceptance,
hereby irrevocably accepts the ARO contained in the communication from
MasterCard International Incorporated (“MasterCard”) dated May 27, 2010, which
communication in turn references the Settlement Agreement dated May 19, 2010
(the “Settlement Agreement”) between MasterCard and Heartland Payment Systems,
Inc. (“HPS”), a copy of which has been provided to the Issuer by MasterCard.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Settlement Agreement.

The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers, and the
Issuer has accurately identified on Schedule I hereto which of its Sponsored
Issuers are Covered Sponsored Issuers, (iii) the Issuer is authorized to execute
and deliver this acceptance on behalf of its Covered Sponsored Issuers, (iv) the
Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers constitute
88 unique MasterCard Accounts and include 1 unique MasterCard Accounts with
respect to which the Issuer (or a Covered Sponsored Issuer) reissued the
accountholder’s MasterCard card as a result of the HPS Intrusion (the “Reissued
Cards”) and 87 unique MasterCard Accounts with respect to which the Issuer (or a
Covered Sponsored Issuer) implemented special monitoring procedures as a result
of the HPS Intrusion (the “Monitored Accounts”); (v) the Issuer Operating
Expense Claim that the Issuer made with MasterCard with respect to the
Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers quantifies
with reasonable accuracy the incremental unit costs that the Issuer (or a
Covered Sponsored Issuer) incurred to reissue the Reissued Cards and to monitor
the Monitored Accounts; (vi) none of the Claimed-On Accounts of the Issuer and
its Covered Sponsored Issuers was issued by any of the Issuer’s Sponsored
Issuers other than the Issuer’s Covered Sponsored Issuers; and (vii) no
assignment to another Person has been made of, and no other Person has become
subrogated to or otherwise acquired any interest in, any of the Issuer Claims of
the Issuer or any of its Covered Sponsored Issuers or any other right or claim
of the Issuer or any of its Covered Sponsored Issuers that is, was, or otherwise
would be a Released Issuer Claim.

This acceptance shall become effective when, and only if, the Consummation Date
has occurred. Subject to this acceptance having become effective, the Issuer, on
its own behalf and on behalf of each of its Covered Sponsored Issuers, and on
behalf of its and their Affiliated Persons, irrevocably waives any right to
assert against MasterCard, HPS, the HPS Acquirers, and the Affiliated Persons of
each of them (collectively, the “Releasees”), and fully and finally releases the
Releasees from, the following (collectively, the “Released Issuer Claims”):

(a) any claim or right of recovery the Issuer or any of its Covered Sponsored
Issuers or any of its or their Affiliated Persons might otherwise have had in
respect of any of its Alerted-On Accounts under the MasterCard Operating
Regulations (whether under the compliance rules contained in said Regulations,
the operating expense reimbursement rules contained in said Regulations, or
otherwise) by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion,



--------------------------------------------------------------------------------

 

EXHIBIT M

 

(b) any dispute or objection the Issuer or any of its Covered Sponsored Issuers
or any of its or their Affiliated Persons might otherwise be entitled to raise
or make with respect to the amount or the calculation of the amount by
MasterCard of its ARA as shown in the ARO, and

(c) any claim or right the Issuer or any of its Covered Sponsored Issuers or any
of its or their Affiliated Persons might be entitled to assert, and any monetary
recovery or other relief that the Issuer or any of its Covered Sponsored Issuers
or any of its or their Affiliated Persons might be entitled to seek or receive
in any litigation or other proceeding, whether currently pending, hereafter
commenced, or hereafter amended (including without limitation the pending
putative class action proceedings consolidated under the caption entitled In re
Heartland Payments Systems, Inc. Customer Data Security Breach Litigation, No.
H-09-MD-02046, and Lone Star National Bank, N.A., et al. v. KeyBank N.A., et
al., Case No. 4:10-cv-00171, both currently pending before the United States
District Court for the Southern District of Texas), under any applicable laws,
rules or regulations, in connection with any injury or harm the Issuer or any of
its Covered Sponsored Issuers or any of its or their Affiliated Persons may have
incurred in its capacity as a MasterCard Issuer by reason of was any of its
Alerted-On Accounts, or by reason of any matter, occurrence, or event pertaining
to the HPS Intrusion (whether or not such matter, occurrence, or event is known
to the Issuer as of this date).

Subject to this acceptance having become effective, the Issuer covenants and
agrees that neither it nor any of its Covered Sponsored Issuers nor any of its
or their respective Affiliated Persons will assert any of the Released Issuer
Claims against, or otherwise seek to obtain any monetary recovery or other
relief by reason of any of the Released Issuer Claims from, MasterCard or HPS or
any of the HPS Acquirers or any of the Affiliated Persons of each of them.

Subject to this acceptance having become effective, the Issuer agrees to
indemnify HPS and the HPS Acquirers and its or their respective Affiliated
Persons against and shall hold each of them harmless from any and all damage,
loss, liability, fines, penalties and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto) incurred or suffered by HPS or any of the HPS
Acquirers or any of its or their respective Affiliated Persons arising out of
any misrepresentation or breach of warranty made by the Issuer in this
acceptance or any breach of any covenant or agreement made or to be performed by
the Issuer or any of its Covered Sponsored Issuers or any of its or their
respective Affiliated Persons pursuant to this acceptance.



--------------------------------------------------------------------------------

 

EXHIBIT M

 

This acceptance, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision that would cause the application of the laws of any
other jurisdiction. To further effectuate the intention of the waiver and
release contained herein, the Issuer certifies that it has read and understands,
and hereby expressly waives, the benefits of Section 1542 of the California
Civil Code, and any and all similar statutes, rules, and legal doctrines in
California or any other jurisdiction.

Dated: June 24, 2010

 

Capital One Bank

/s/ Kathy A. Kauffman

Kathy A. Kauffman



--------------------------------------------------------------------------------

 

EXHIBIT M

 

Schedule 1   

Issuer

             Capital One Bank                   Affiliated Issuers (Please note
that all Affiliated Issuers are covered by the Alternative Recovery Acceptance
“ARA”)          None                   Sponsored Issuers of the Issuer    Place
an X next to any Sponsored Issuer that has made neither a compliance claim nor a
timely operating expense reimbursement claim (Please note that all Sponsored
Issuers that made such claims are automatically covered by the ARA)       None
                       



--------------------------------------------------------------------------------

 

EXHIBIT N

 

Acceptance of ARO

UBS AG (the “Issuer”), on its own behalf and on behalf of each of the Covered
Sponsored Issuers listed on Schedule I attached to this acceptance, hereby
irrevocably accepts the ARO contained in the communication from MasterCard
International Incorporated (“MasterCard”) dated May 27, 2010, which
communication in turn references the Settlement Agreement dated May 19, 2010
(the “Settlement Agreement”) between MasterCard and Heartland Payment Systems,
Inc. (“HPS”), a copy of which has been provided to the Issuer by MasterCard.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Settlement Agreement.

The Issuer represents and warrants that (i) this acceptance has been duly
authorized, executed and delivered by the Issuer, (ii) Schedule I hereto
contains a complete and accurate list of the Issuer’s Sponsored Issuers, and the
Issuer has accurately identified on Schedule I hereto which of its Sponsored
Issuers are Covered Sponsored Issuers, (iii) the Issuer is authorized to execute
and deliver this acceptance on behalf of its Covered Sponsored Issuers, (iv) the
Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers constitute
3,633 unique MasterCard Accounts and include 0 unique MasterCard Accounts with
respect to which the Issuer (or a Covered Sponsored Issuer) reissued the
accountholder’s MasterCard card as a result of the HPS Intrusion (the “Reissued
Cards”) and 3,633 unique MasterCard Accounts with respect to which the Issuer
(or a Covered Sponsored Issuer) implemented special monitoring procedures as a
result of the HPS Intrusion (the “Monitored Accounts”); (v) the Issuer Operating
Expense Claim that the Issuer made with MasterCard with respect to the
Claimed-On Accounts of the Issuer and its Covered Sponsored Issuers quantifies
with reasonable accuracy the incremental unit costs that the Issuer (or a
Covered Sponsored Issuer) incurred to reissue the Reissued Cards and to monitor
the Monitored Accounts; (vi) none of the Claimed-On Accounts of the Issuer and
its Covered Sponsored Issuers was issued by any of the Issuer’s Sponsored
Issuers other than the Issuer’s Covered Sponsored Issuers; and (vii) no
assignment to another Person has been made of, and no other Person has become
subrogated to or otherwise acquired any interest in, any of the Issuer Claims of
the Issuer or any of its Covered Sponsored Issuers or any other right or claim
of the Issuer or any of its Covered Sponsored Issuers that is, was, or otherwise
would be a Released Issuer Claim.

This acceptance shall become effective when, and only if, the Consummation Date
has occurred. Subject to this acceptance having become effective, the Issuer, on
its own behalf and on behalf of each of its Covered Sponsored Issuers, and on
behalf of its and their Affiliated Persons, irrevocably waives any right to
assert against MasterCard, HPS, the HPS Acquirers, and the Affiliated Persons of
each of them (collectively, the “Releasees”), and fully and finally releases the
Releasees from, the following (collectively, the “Released Issuer Claims”):

(a) any claim or right of recovery the Issuer or any of its Covered Sponsored
Issuers or any of its or their Affiliated Persons might otherwise have had in
respect of any of its Alerted-On Accounts under the MasterCard Operating
Regulations (whether under the compliance rules contained in said Regulations,
the operating expense reimbursement rules contained in said Regulations, or
otherwise) by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion,



--------------------------------------------------------------------------------

 

EXHIBIT N

 

(b) any dispute or objection the Issuer or any of its Covered Sponsored Issuers
or any of its or their Affiliated Persons might otherwise be entitled to raise
or make with respect to the amount or the calculation of the amount by
MasterCard of its ARA as shown in the ARO, and

(c) any claim or right the Issuer or any of its Covered Sponsored Issuers or any
of its or their Affiliated Persons might be entitled to assert, and any monetary
recovery or other relief that the Issuer or any of its Covered Sponsored Issuers
or any of its or their Affiliated Persons might be entitled to seek or receive
in any litigation or other proceeding, whether currently pending, hereafter
commenced, or hereafter amended (including without limitation the pending
putative class action proceedings consolidated under the caption entitled In re
Heartland Payments Systems, Inc. Customer Data Security Breach Litigation, No.
H-09-MD-02046, and Lone Star National Bank, N.A., et al. v. KeyBank N.A., et
al., Case No. 4:10-cv-00171, both currently pending before the United States
District Court for the Southern District of Texas), under any applicable laws,
rules or regulations, in connection with any injury or harm the Issuer or any of
its Covered Sponsored Issuers or any of its or their Affiliated Persons may have
incurred in its capacity as a MasterCard Issuer by reason any of its Alerted-On
Accounts, or by reason of any matter, occurrence, or event pertaining to the HPS
Intrusion (whether or not such matter, occurrence, or event is known to the
Issuer as of this date).

Subject to this acceptance having become effective, the Issuer covenants and
agrees that neither it nor any of its Covered Sponsored Issuers nor any of its
or their respective Affiliated Persons will assert any of the Released Issuer
Claims against, or otherwise seek to obtain any monetary recovery or other
relief by reason of any of the Released Issuer Claims from, MasterCard or HPS or
any of the HPS Acquirers or any of the Affiliated Persons of each of them.

Subject to this acceptance having become effective, the Issuer agrees to
indemnify HPS and the HPS Acquirers and its or their respective Affiliated
Persons against and shall hold each of them harmless from any and all damage,
loss, liability, fines, penalties and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third-party claim or a claim
solely between the parties hereto) incurred or suffered by HPS or any of the HPS
Acquirers or any of its or their respective Affiliated Persons arising out of
any misrepresentation or breach of warranty made by the Issuer in this
acceptance or any breach of any covenant or agreement made or to be performed by
the Issuer or any of its Covered Sponsored Issuers or any of its or their
respective Affiliated Persons pursuant to this acceptance.



--------------------------------------------------------------------------------

 

EXHIBIT N

 

This acceptance, the rights of any person or entity hereunder, and any action
arising hereunder, will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision that would cause the application of the laws of any
other jurisdiction. To further effectuate the intention of the waiver and
release contained herein, the Issuer certifies that it has read and understands,
and hereby expressly waives, the benefits of Section 1542 of the California
Civil Code, and any and all similar statutes, rules, and legal doctrines in
California or any other jurisdiction.

Dated: June 18th, 2010

 

UBS AG

/s/ Marcel Drescher

Marcel Drescher Leiter Risk + Compliance



--------------------------------------------------------------------------------

 

EXHIBIT N

 

Schedule 1   

Issuer

             UBS AG                   Affiliated Issuers (Please note that all
Affiliated Issuers are covered by the Alternative Recovery Acceptance “ARA”)   
      None                   Sponsored Issuers of the Issuer    Place an X next
to any Sponsored Issuer that has made neither a compliance claim nor a timely
operating expense reimbursement claim (Please note that all Sponsored Issuers
that made such claims are automatically covered by the ARA)       None         
              